UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/12 The following N-Q relates only to the Registrant’s series listed below and does not affect Dreyfus Core Equity Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Core Equity Fund, as appropriate. Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus U.S. Treasury Reserves Dreyfus Small Cap Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus BASIC S&P 500 Stock Index Fund July 31, 2012 (Unaudited) Common Stocks96.8% Shares Value ($) Automobiles & Components.6% BorgWarner 11,323 a 759,773 Ford Motor 381,632 3,526,280 Goodyear Tire & Rubber 23,381 a 267,712 Harley-Davidson 22,940 991,696 Johnson Controls 66,748 1,645,338 Banks2.9% BB&T 70,053 2,197,563 Comerica 19,700 595,137 Fifth Third Bancorp 91,818 1,268,925 First Horizon National 27,008 222,276 Hudson City Bancorp 53,099 337,179 Huntington Bancshares 86,295 536,323 KeyCorp 94,398 753,296 M&T Bank 12,648 1,085,704 People's United Financial 33,414 382,924 PNC Financial Services Group 52,308 3,091,403 Regions Financial 141,795 986,893 SunTrust Banks 54,212 1,282,114 U.S. Bancorp 189,051 6,333,208 Wells Fargo & Co. 529,471 17,901,415 Zions Bancorporation 16,958 308,636 Capital Goods7.6% 3M 69,255 6,318,134 Boeing 74,785 5,527,359 Caterpillar 65,136 5,485,103 Cooper Industries 15,788 1,134,841 Cummins 18,820 1,804,838 Danaher 56,741 2,996,492 Deere & Co. 39,445 3,030,165 Dover 17,948 977,628 Eaton 34,036 b 1,492,138 Emerson Electric 73,385 3,505,601 Fastenal 29,428 1,268,935 Flowserve 5,348 641,653 Fluor 16,242 805,278 General Dynamics 36,146 2,293,102 General Electric 1,055,582 21,903,326 Honeywell International 77,859 4,519,715 Illinois Tool Works 47,368 2,573,977 Ingersoll-Rand 30,100 1,276,541 Jacobs Engineering Group 12,757 a 492,037 Joy Global 10,125 525,892 L-3 Communications Holdings 9,626 682,387 Lockheed Martin 26,683 2,381,991 Masco 35,859 431,384 Northrop Grumman 25,178 1,666,784 PACCAR 35,095 1,404,151 Pall 11,645 621,959 Parker Hannifin 14,858 1,193,395 Precision Castparts 14,416 2,242,553 Quanta Services 21,058 a 484,123 Raytheon 33,356 1,850,591 Rockwell Automation 13,901 936,371 Rockwell Collins 14,326 724,466 Roper Industries 9,866 981,174 Snap-on 5,560 376,857 Stanley Black & Decker 16,928 1,132,314 Textron 27,173 707,857 Tyco International 45,800 2,516,252 United Technologies 90,943 6,769,797 W.W. Grainger 6,089 1,247,210 Xylem 17,726 425,069 Commercial & Professional Services.5% Avery Dennison 9,802 301,804 Cintas 10,888 431,491 Dun & Bradstreet 4,467 358,209 Equifax 11,676 546,904 Iron Mountain 17,895 576,398 Pitney Bowes 18,302 b 244,515 R.R. Donnelley & Sons 19,526 b 236,655 Republic Services 31,124 900,417 Robert Half International 14,795 399,613 Stericycle 8,282 a 768,984 Waste Management 45,494 1,564,994 Consumer Durables & Apparel.9% Coach 28,171 1,389,675 D.R. Horton 26,451 466,331 Fossil 5,076 a 363,898 Harman International Industries 7,104 286,646 Hasbro 11,611 b 415,906 Leggett & Platt 13,061 302,754 Lennar, Cl. A 16,210 b 473,494 Mattel 33,471 1,177,175 Newell Rubbermaid 29,322 517,533 NIKE, Cl. B 36,305 3,389,072 Pulte Group 34,361 a 388,279 Ralph Lauren 6,369 919,301 VF 8,724 1,302,493 Whirlpool 7,672 518,320 Consumer Services1.8% Apollo Group, Cl. A 11,086 a 301,539 Carnival 45,600 1,517,568 Chipotle Mexican Grill 3,121 a 912,362 Darden Restaurants 12,386 633,915 DeVry 5,914 116,092 H&R Block 28,967 467,238 International Game Technology 29,492 333,849 Marriott International, Cl. A 26,533 966,332 McDonald's 101,341 9,055,832 Starbucks 75,808 3,432,586 Starwood Hotels & Resorts Worldwide 19,626 c 1,062,748 Wyndham Worldwide 14,426 750,873 Wynn Resorts 7,648 717,000 Yum! Brands 45,656 2,960,335 Diversified Financials5.3% American Express 99,950 5,768,115 Ameriprise Financial 22,332 1,155,011 Bank of America 1,074,858 7,889,458 Bank of New York Mellon 118,913 2,530,469 BlackRock 12,608 2,146,638 Capital One Financial 57,354 3,239,927 Charles Schwab 105,740 1,335,496 Citigroup 292,490 7,935,254 CME Group 33,050 1,722,236 Discover Financial Services 52,082 1,872,869 E*TRADE Financial 23,390 a 178,466 Federated Investors, Cl. B 8,548 b 171,900 Franklin Resources 14,313 1,645,279 Goldman Sachs Group 48,975 4,941,577 IntercontinentalExchange 7,186 a 942,947 Invesco 44,534 985,537 JPMorgan Chase & Co. 379,408 13,658,688 Legg Mason 12,591 308,731 Leucadia National 19,749 428,158 Moody's 19,237 779,676 Morgan Stanley 152,716 2,086,101 NASDAQ OMX Group 13,159 298,709 Northern Trust 24,343 1,105,172 NYSE Euronext 25,222 642,657 SLM 50,875 813,491 State Street 48,337 1,951,848 T. Rowe Price Group 24,944 1,515,348 Energy10.9% Alpha Natural Resources 21,006 a 147,252 Anadarko Petroleum 49,387 3,429,433 Apache 38,636 3,327,332 Baker Hughes 44,052 2,040,489 Cabot Oil & Gas 21,179 893,542 Cameron International 24,582 a 1,235,737 Chesapeake Energy 64,822 b 1,219,950 Chevron 196,580 21,541,236 ConocoPhillips 126,174 6,868,913 CONSOL Energy 21,804 631,880 Denbury Resources 38,241 a 578,204 Devon Energy 40,539 2,396,666 Diamond Offshore Drilling 7,169 b 468,996 Ensco, Cl. A 23,006 1,249,916 EOG Resources 27,008 2,647,054 EQT 14,401 812,216 Exxon Mobil 465,703 40,446,306 FMC Technologies 23,119 a 1,043,129 Halliburton 91,557 3,033,283 Helmerich & Payne 10,643 494,899 Hess 30,631 1,444,558 Kinder Morgan 49,833 1,784,520 Marathon Oil 69,969 1,852,079 Marathon Petroleum 34,348 1,624,660 Murphy Oil 19,414 1,041,755 Nabors Industries 28,164 a 389,790 National Oilwell Varco 42,060 3,040,938 Newfield Exploration 13,218 a 403,546 Noble 25,584 946,608 Noble Energy 17,884 1,563,598 Occidental Petroleum 80,927 7,043,077 Peabody Energy 26,004 542,964 Phillips 66 63,254 2,378,350 Pioneer Natural Resources 12,303 1,090,415 QEP Resources 17,667 530,540 Range Resources 16,410 1,027,266 Rowan Companies 12,551 a 440,917 Schlumberger 132,995 9,477,224 Southwestern Energy 34,957 a 1,162,320 Spectra Energy 65,509 2,010,471 Sunoco 11,226 540,981 Tesoro 13,231 a 365,837 Valero Energy 54,797 1,506,917 Williams 61,819 1,965,226 WPX Energy 18,813 300,067 Food & Staples Retailing2.4% Costco Wholesale 43,097 4,145,069 CVS Caremark 127,904 5,787,656 Kroger 55,740 1,235,756 Safeway 26,140 b 406,477 Sysco 57,938 1,702,798 Wal-Mart Stores 172,003 12,802,183 Walgreen 85,659 3,114,561 Whole Foods Market 16,433 1,508,221 Food, Beverage & Tobacco6.4% Altria Group 203,015 7,302,450 Archer-Daniels-Midland 65,378 1,705,712 Beam 15,728 988,977 Brown-Forman, Cl. B 9,942 930,174 Campbell Soup 16,952 b 561,281 Coca-Cola 224,789 18,162,951 Coca-Cola Enterprises 29,574 867,110 ConAgra Foods 40,871 1,009,105 Constellation Brands, Cl. A 16,689 a 470,797 Dean Foods 16,760 a 207,321 Dr. Pepper Snapple Group 21,453 977,828 General Mills 64,848 2,509,618 H.J. Heinz 31,855 1,758,715 Hershey 14,766 1,059,313 Hormel Foods 13,526 377,511 J.M. Smucker 11,375 873,600 Kellogg 24,041 1,146,756 Kraft Foods, Cl. A 176,902 7,024,778 Lorillard 13,263 1,706,152 McCormick & Co. 13,171 801,850 Mead Johnson Nutrition 20,281 1,479,702 Molson Coors Brewing, Cl. B 15,576 659,176 Monster Beverage 15,150 a 1,007,020 PepsiCo 155,919 11,339,989 Philip Morris International 169,964 15,541,508 Reynolds American 32,474 1,502,572 Tyson Foods, Cl. A 29,114 437,001 Health Care Equipment & Services3.6% Aetna 34,914 1,258,999 AmerisourceBergen 25,202 1,000,519 Baxter International 54,550 3,191,721 Becton Dickinson & Co. 20,135 1,524,421 Boston Scientific 147,027 a 760,130 C.R. Bard 8,257 803,076 Cardinal Health 34,826 1,500,652 CareFusion 21,833 a 532,944 Cerner 14,600 a 1,079,232 Cigna 28,586 1,151,444 Coventry Health Care 14,545 484,785 Covidien 48,313 2,699,730 DaVita 9,266 a 911,960 DENTSPLY International 14,397 523,187 Edwards Lifesciences 11,565 a 1,170,378 Express Scripts Holding 80,460 a 4,661,852 Humana 16,178 996,565 Intuitive Surgical 3,924 a 1,889,406 Laboratory Corp. of America Holdings 9,656 a,b 811,973 McKesson 23,355 2,118,999 Medtronic 104,010 4,100,074 Patterson 8,749 298,341 Quest Diagnostics 15,873 927,459 St. Jude Medical 31,560 1,179,082 Stryker 32,013 1,665,636 Tenet Healthcare 41,625 a 192,308 UnitedHealth Group 103,394 5,282,399 Varian Medical Systems 10,930 a 596,559 WellPoint 32,892 1,752,815 Zimmer Holdings 17,271 1,017,780 Household & Personal Products2.3% Avon Products 41,405 641,363 Clorox 13,166 957,300 Colgate-Palmolive 47,354 5,083,925 Estee Lauder, Cl. A 21,924 1,148,379 Kimberly-Clark 39,222 3,408,784 Procter & Gamble 273,024 17,620,969 Insurance3.4% ACE 33,900 2,491,650 Aflac 46,920 2,054,158 Allstate 48,693 1,670,170 American International Group 63,083 a 1,972,605 Aon 32,830 1,615,236 Assurant 8,962 324,514 Berkshire Hathaway, Cl. B 175,257 a 14,868,804 Chubb 26,798 1,947,947 Cincinnati Financial 16,022 606,272 Genworth Financial, Cl. A 49,307 a 248,507 Hartford Financial Services Group 42,932 706,231 Lincoln National 28,705 575,535 Loews 29,865 1,182,355 Marsh & McLennan 54,099 1,796,628 MetLife 105,068 3,232,942 Principal Financial Group 30,979 792,753 Progressive 59,438 1,173,306 Prudential Financial 46,251 2,232,998 Torchmark 9,829 488,993 Travelers 38,631 2,420,232 Unum Group 28,531 538,951 XL Group 31,384 648,080 Materials3.2% Air Products & Chemicals 20,952 1,685,169 Airgas 6,628 525,733 Alcoa 106,781 904,435 Allegheny Technologies 10,606 318,498 Ball 15,153 629,759 Bemis 9,859 303,164 CF Industries Holdings 6,543 1,280,858 Cliffs Natural Resources 13,966 571,070 Dow Chemical 119,530 3,440,073 E.I. du Pont de Nemours & Co. 93,616 4,652,715 Eastman Chemical 15,526 811,699 Ecolab 29,322 1,919,125 FMC 14,068 769,520 Freeport-McMoRan Copper & Gold 93,954 3,163,431 International Flavors & Fragrances 7,897 440,179 International Paper 43,570 1,429,532 MeadWestvaco 17,352 492,797 Monsanto 53,035 4,540,857 Mosaic 29,261 1,700,357 Newmont Mining 49,680 2,209,270 Nucor 31,637 1,240,170 Owens-Illinois 16,527 a 304,923 PPG Industries 15,197 1,663,464 Praxair 29,585 3,069,740 Sealed Air 19,318 312,952 Sherwin-Williams 8,669 1,164,680 Sigma-Aldrich 11,748 812,962 Titanium Metals 7,164 83,532 United States Steel 14,450 b 298,392 Vulcan Materials 12,884 499,126 Media3.3% Cablevision Systems (NY Group), Cl. A 21,298 326,711 CBS, Cl. B 64,167 2,147,028 Comcast, Cl. A 268,903 8,752,793 DIRECTV, Cl. A 64,931 a 3,224,473 Discovery Communications, Cl. A 25,471 a 1,289,597 Gannett 22,345 315,288 Interpublic Group of Cos. 45,264 446,756 McGraw-Hill 27,311 1,282,525 News, Cl. A 208,576 4,801,420 Omnicom Group 27,024 1,356,064 Scripps Networks Interactive, Cl. A 8,978 483,465 Time Warner 95,201 3,724,263 Time Warner Cable 31,150 2,645,569 Viacom, Cl. B 52,993 2,475,303 Walt Disney 178,265 8,759,942 Washington Post, Cl. B 493 b 166,881 Pharmaceuticals, Biotech & Life Sciences8.0% Abbott Laboratories 156,875 10,402,381 Agilent Technologies 34,645 1,326,557 Alexion Pharmaceuticals 18,985 a 1,990,577 Allergan 30,401 2,495,010 Amgen 77,626 6,411,908 Biogen Idec 23,958 a 3,493,795 Bristol-Myers Squibb 168,597 6,002,053 Celgene 43,470 a 2,975,956 Eli Lilly & Co. 101,161 4,454,119 Forest Laboratories 25,751 a 863,946 Gilead Sciences 75,062 a 4,078,118 Hospira 16,180 a 562,255 Johnson & Johnson 273,635 b 18,941,015 Life Technologies 17,632 a 773,692 Merck & Co. 303,156 13,390,401 Mylan 42,327 a 974,791 PerkinElmer 11,378 290,708 Perrigo 9,351 1,066,201 Pfizer 746,136 17,937,109 Thermo Fisher Scientific 36,870 2,052,553 Waters 8,953 a 693,678 Watson Pharmaceuticals 12,889 a 1,003,151 Real Estate2.2% American Tower 39,097 c 2,827,104 Apartment Investment & Management, Cl. A 14,637 c 401,493 AvalonBay Communities 9,366 c 1,377,645 Boston Properties 15,057 c 1,669,821 CBRE Group, Cl. A 31,010 a 483,136 Equity Residential 29,878 c 1,891,576 HCP 41,463 c 1,957,468 Health Care REIT 21,546 c 1,340,808 Host Hotels & Resorts 70,762 c 1,038,786 Kimco Realty 39,279 c 765,548 Plum Creek Timber 15,802 c 641,403 ProLogis 45,071 c 1,457,145 Public Storage 14,277 c 2,126,559 Simon Property Group 30,003 c 4,815,181 Ventas 29,018 c 1,951,461 Vornado Realty Trust 18,665 c 1,558,528 Weyerhaeuser 54,174 c 1,264,963 Retailing3.8% Abercrombie & Fitch, Cl. A 8,753 295,851 Amazon.com 35,953 a 8,387,835 AutoNation 4,768 a,b 188,002 AutoZone 2,778 a 1,042,389 Bed Bath & Beyond 23,133 a 1,409,956 Best Buy 29,509 b 533,818 Big Lots 6,967 a 282,233 CarMax 22,031 a 613,123 Dollar Tree 23,808 a 1,198,495 Expedia 9,226 525,790 Family Dollar Stores 11,264 744,325 GameStop, Cl. A 13,389 b 214,492 Gap 33,328 982,843 Genuine Parts 15,366 983,885 Home Depot 152,687 7,967,208 J.C. Penney 13,799 b 310,615 Kohl's 23,868 1,186,717 Limited Brands 24,588 1,169,159 Lowe's 116,973 2,967,605 Macy's 41,036 1,470,730 Netflix 5,526 a,b 314,153 Nordstrom 16,198 876,960 O'Reilly Automotive 12,367 a 1,060,347 Priceline.com 4,935 a 3,265,687 Ross Stores 22,532 1,497,026 Sears Holdings 4,131 a,b 204,443 Staples 68,586 873,786 Target 65,491 3,972,029 Tiffany & Co. 12,306 b 675,969 TJX 73,938 3,273,975 TripAdvisor 9,226 a 345,145 Urban Outfitters 11,981 a 366,020 Semiconductors & Semiconductor Equipment2.1% Advanced Micro Devices 57,047 a 231,611 Altera 32,211 1,141,880 Analog Devices 30,138 1,177,793 Applied Materials 126,520 1,377,803 Broadcom, Cl. A 48,813 a 1,653,784 First Solar 5,256 a,b 81,678 Intel 501,471 12,887,805 KLA-Tencor 16,046 816,902 Lam Research 19,668 a,b 676,776 Linear Technology 22,009 709,790 LSI 55,300 a 381,570 Microchip Technology 18,573 b 619,967 Micron Technology 95,874 a 595,378 NVIDIA 61,296 a 829,948 Teradyne 19,316 a 284,138 Texas Instruments 113,473 3,091,005 Xilinx 25,602 829,505 Software & Services9.2% Accenture, Cl. A 64,112 3,865,954 Adobe Systems 49,910 a 1,541,221 Akamai Technologies 18,433 a 648,473 Autodesk 22,525 a 764,048 Automatic Data Processing 48,690 2,753,420 BMC Software 16,442 a 651,103 CA 35,445 853,161 Citrix Systems 18,742 a 1,362,169 Cognizant Technology Solutions, Cl. A 30,584 a 1,736,254 Computer Sciences 15,574 383,432 eBay 114,813 a 5,086,216 Electronic Arts 32,089 a 353,621 Fidelity National Information Services 23,771 747,360 Fiserv 13,353 a 936,446 Google, Cl. A 25,344 a 16,041,992 International Business Machines 114,916 22,521,238 Intuit 29,045 1,685,191 MasterCard, Cl. A 10,604 4,629,388 Microsoft 744,858 21,950,965 Oracle 386,852 11,682,930 Paychex 32,616 1,066,217 Red Hat 19,504 a 1,046,585 SAIC 25,700 297,349 Salesforce.com 13,862 a 1,723,878 Symantec 72,582 a 1,143,167 Teradata 17,039 a 1,152,177 Total System Services 16,675 394,364 VeriSign 16,074 a 714,007 Visa, Cl. A 49,696 6,414,263 Western Union 61,013 1,063,457 Yahoo! 120,946 a 1,915,785 Technology Hardware & Equipment7.8% Amphenol, Cl. A 15,975 940,608 Apple 93,112 a 56,869,085 Cisco Systems 532,345 8,490,903 Corning 149,455 1,705,282 Dell 147,451 a 1,751,718 EMC 209,708 a 5,496,447 F5 Networks 7,913 a 738,916 FLIR Systems 14,691 300,431 Harris 11,445 476,684 Hewlett-Packard 197,688 3,605,829 Jabil Circuit 18,243 395,873 JDS Uniphase 20,883 a,b 205,489 Juniper Networks 51,244 a 898,307 Lexmark International, Cl. A 7,518 131,490 Molex 14,098 b 354,142 Motorola Solutions 28,781 1,391,274 NetApp 35,316 a 1,153,774 QUALCOMM 170,949 10,202,236 SanDisk 23,716 a 975,439 Seagate Technology 37,372 1,121,907 TE Connectivity 43,100 1,422,731 Western Digital 22,446 a 892,677 Xerox 134,724 933,637 Telecommunication Services3.2% AT&T 584,114 22,149,603 CenturyLink 62,231 2,585,076 Crown Castle International 25,483 a 1,576,888 Frontier Communications 96,003 b 376,332 MetroPCS Communications 29,985 a 262,669 Sprint Nextel 303,115 a 1,321,581 Verizon Communications 283,177 12,782,610 Windstream 56,069 b 558,447 Transportation1.8% C.H. Robinson Worldwide 15,773 833,603 CSX 102,981 2,362,384 Expeditors International of Washington 20,443 727,158 FedEx 31,567 2,850,500 Norfolk Southern 32,947 2,439,725 Ryder System 4,585 180,832 Southwest Airlines 77,224 709,689 Union Pacific 47,522 5,826,672 United Parcel Service, Cl. B 95,719 7,237,314 Utilities3.6% AES 63,816 a 769,621 AGL Resources 11,162 452,061 Ameren 23,320 797,777 American Electric Power 48,592 2,052,526 CenterPoint Energy 43,303 911,961 CMS Energy 26,565 655,093 Consolidated Edison 28,777 1,856,117 Dominion Resources 56,564 3,071,991 DTE Energy 17,198 1,055,441 Duke Energy 69,716 4,725,350 Edison International 32,508 1,501,219 Entergy 17,350 1,260,824 Exelon 84,396 3,301,572 FirstEnergy 41,953 2,106,880 Integrys Energy Group 7,680 464,947 NextEra Energy 41,421 2,936,749 NiSource 27,288 698,300 Northeast Utilities 30,625 1,221,325 NRG Energy 22,467 445,296 ONEOK 20,878 929,280 Pepco Holdings 23,268 b 464,429 PG&E 42,395 1,956,953 Pinnacle West Capital 10,508 562,598 PPL 56,843 1,642,763 Public Service Enterprise Group 50,452 1,677,024 SCANA 11,519 566,389 Sempra Energy 23,987 1,688,925 Southern 86,812 4,179,998 TECO Energy 21,694 394,614 Wisconsin Energy 22,906 933,190 Xcel Energy 48,616 1,424,449 Total Common Stocks (cost $957,480,749) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.08%, 9/20/12 (cost $2,174,746) 2,175,000 d Other Investment3.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $38,360,968) 38,360,968 e Investment of Cash Collateral for Securities Loaned2.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $27,492,326) 27,492,326 e Total Investments (cost $1,025,508,789) % Liabilities, Less Cash and Receivables %) ) Net Assets % REIT-Real Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2012, the value of the fund's securities on loan $27,071,059 and the value of the collateral held by the fund was $27,692,236, consisting of cash collateral of $27,492,326 and U.S Government & Agency securities valued at $199,910. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. At July 31, 2012, net unrealized appreciation on investments was $283,328,440 of which $407,919,762 related to appreciated investment securities and $124,591,322 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 10.9 Software & Services 9.2 Pharmaceuticals, Biotech & Life Sciences 8.0 Technology Hardware & Equipment 7.8 Capital Goods 7.6 Food, Beverage & Tobacco 6.4 Diversified Financials 5.3 Short-Term/Money Market Investments 5.3 Retailing 3.8 Health Care Equipment & Services 3.6 Utilities 3.6 Insurance 3.4 Media 3.3 Materials 3.2 Telecommunication Services 3.2 Banks 2.9 Food & Staples Retailing 2.4 Household & Personal Products 2.3 Real Estate 2.2 Semiconductors & Semiconductor Equipment 2.1 Consumer Services 1.8 Transportation 1.8 Consumer Durables & Apparel .9 Automobiles & Components .6 Commercial & Professional Services .5 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2012 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2012 ($) Financial Futures Long Standard & Poor's 500 E-mini 598 41,100,540 September 2012 The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,239,559,223 - - Equity Securities - Foreign+ 1,249,916 - - Mutual Funds 65,853,294 - - U.S. Treasury - 2,174,796 - Other Financial Instruments: Financial Futures++ 1,748,088 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund July 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes98.6% Rate (%) Date Amount ($) Value ($) Asset - Backed Certificates.0% AEP Texas Central Transition Funding, Ser. 2002-1, Cl. A4 5.96 7/15/15 172,059 Asset-Backed Ctfs./Auto Receivables.0% Ford Credit Auto Owner Trust, Ser. 2009-A, Cl. A4 6.07 5/15/14 605,220 Asset-Backed Ctfs./Credit Cards.1% Bank One Issuance Trust, Ser. 2003-C3, Cl. C3 4.77 2/16/16 200,000 206,369 Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 690,572 Citibank Credit Card Issuance Trust, Ser. 2003-A10, Cl. A10 4.75 12/10/15 500,000 529,486 Commercial Mortgage Pass-Through Ctfs.2.1% Banc of America Commercial Mortgage, Ser. 2005-3, Cl. A4 4.67 7/10/43 1,000,000 1,097,365 Banc of America Commercial Mortgage, Ser. 2005-4, Cl. A5B 5.00 7/10/45 1,800,000 a 1,938,918 Banc of America Commercial Mortgage, Ser. 2007-1, Cl. A4 5.45 1/15/49 1,000,000 1,146,431 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.92 2/10/51 300,000 a 352,273 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A4 4.68 8/13/39 350,000 a 360,588 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T10, Cl. A2 4.74 3/13/40 369,467 375,184 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR9, Cl. A4A 4.87 9/11/42 900,000 994,841 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. A4 5.89 9/11/38 850,000 a 977,714 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 5.92 3/15/49 225,000 a 258,355 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.26 12/10/49 1,100,000 a 1,311,006 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Cl. A4 5.39 7/15/44 1,900,000 a 2,129,121 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.48 1/15/46 85,000 a 95,401 Commercial Mortgage Pass Through Certificates, Ser. 2004-LB4A, Cl. A5 4.84 10/15/37 4,000,000 4,207,226 Credit Suisse First Boston Mortgage Securities, Ser. 2004-C3, Cl. A5 5.11 7/15/36 1,245,000 a 1,332,398 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 6.01 6/15/38 1,500,000 a 1,718,555 CWCapital Cobalt, Ser. 2007-C3, Cl. A4 6.00 5/15/46 1,000,000 a 1,140,059 GS Mortgage Securities II, Ser. 2005-GG4, Cl. A3 4.61 7/10/39 207,674 208,101 GS Mortgage Securities II, Ser. 2007-GG10, Cl. A4 5.98 8/10/45 1,000,000 a,b 1,130,174 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-CB8, Cl. A4 4.40 1/12/39 1,000,000 1,043,213 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-LN2, Cl. A2 5.12 7/15/41 150,000 159,685 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-LDPX, Cl. A3 5.42 1/15/49 1,200,000 1,365,145 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB18, Cl. A4 5.44 6/12/47 350,000 400,945 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-LDP8, Cl. A3B 5.45 5/15/45 225,000 236,371 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. A4 5.48 12/12/44 500,000 a 560,598 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 1,000,000 a 1,176,898 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 600,000 a 663,535 LB-UBS Commercial Mortgage Trust, Ser. 2003-C3, Cl. A4 4.17 5/15/32 475,000 484,140 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A6 4.79 10/15/29 4,028,000 a 4,320,578 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. AJ 4.84 7/15/40 500,000 512,792 LB-UBS Commercial Mortgage Trust, Ser. 2004-C6, Cl. A6 5.02 8/15/29 275,000 a 293,970 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 5.43 2/15/40 1,200,000 1,361,875 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A4 5.24 11/12/35 500,000 a 522,335 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.39 11/12/37 375,000 a 421,013 Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 6.04 6/12/50 1,000,000 a 1,127,827 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. ASB 5.75 6/12/50 671,064 a 702,178 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. A4 5.81 6/12/50 1,200,000 a 1,311,350 Morgan Stanley Capital I, Ser. 2004-T13, Cl. A4 4.66 9/13/45 1,000,000 1,041,815 Morgan Stanley Capital I, Ser. 2004-T15, Cl. A4 5.27 6/13/41 3,160,000 a 3,369,627 Morgan Stanley Capital I, Ser. 2007-IQ14, Cl. A4 5.69 4/15/49 1,300,000 a 1,450,418 Morgan Stanley Capital I, Ser. 2006-HQ9, Cl. A4 5.73 7/12/44 500,000 a 574,535 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A2 4.92 3/12/35 387,211 392,303 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A7 5.12 7/15/42 800,000 a 886,276 Wachovia Bank Commercial Mortgage Trust, Ser. 2004-C11, Cl. A5 5.22 1/15/41 800,000 a 852,187 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C31, Cl. A4 5.51 4/15/47 2,500,000 2,783,685 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C28, Cl. A3 5.68 10/15/48 150,000 161,493 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 5.77 7/15/45 1,150,000 a 1,320,976 Consumer Discretionary2.2% Avon Products, Sr. Unscd. Notes 4.20 7/15/18 250,000 b 254,982 CBS, Gtd. Notes 5.50 5/15/33 250,000 277,213 CBS, Gtd. Debs. 7.88 7/30/30 80,000 110,074 Comcast Cable Communications Holdings, Gtd. Notes 9.46 11/15/22 304,000 457,330 Comcast, Gtd. Notes 6.45 3/15/37 1,900,000 2,483,606 Costco Wholesale, Sr. Unscd. Notes 5.50 3/15/17 500,000 604,480 COX Communications, Sr. Unscd. Bonds 5.50 10/1/15 450,000 510,363 COX Communications, Unscd. Notes 7.13 10/1/12 275,000 277,851 CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 2,200,000 2,390,491 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 119,709 CVS Caremark, Sr. Unscd. Notes 6.25 6/1/27 500,000 650,168 Daimler Finance North America, Gtd. Notes 6.50 11/15/13 225,000 241,447 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 318,281 DirecTV Holdings and Financing, Sr. Gtd. Notes 5.15 3/15/42 1,000,000 1,080,756 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 800,000 935,385 Discovery Communications, Gtd. Notes 6.35 6/1/40 700,000 913,025 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 2,550,000 2,952,903 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 650,000 880,163 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 2,800,000 3,180,831 Lowe's Cos., Sr. Unscd. Notes 6.65 9/15/37 850,000 1,185,339 Macy's Retail Holdings, Gtd. Notes 6.38 3/15/37 830,000 1,015,497 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,270,398 NBCUniversal Media, Sr. Unscd. Notes 5.15 4/30/20 1,500,000 1,782,306 News America, Gtd. Notes 6.20 12/15/34 250,000 307,298 News America, Gtd. Notes 6.40 12/15/35 1,000,000 1,255,193 News America, Gtd. Notes 6.65 11/15/37 360,000 466,694 News America, Gtd. Debs. 7.75 12/1/45 100,000 137,827 News America, Gtd. Notes 8.25 8/10/18 150,000 190,028 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 2,625,000 2,864,156 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 417,152 Starbucks, Sr. Unscd. Bonds 6.25 8/15/17 750,000 908,220 Target, Sr. Unscd. Notes 5.38 5/1/17 400,000 478,380 Target, Sr. Unscd. Debs. 7.00 7/15/31 125,000 179,858 Target, Sr. Unscd. Notes 7.00 1/15/38 680,000 1,023,344 Thomson Reuters, Gtd. Notes 6.50 7/15/18 800,000 989,749 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 350,000 447,428 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 677,812 Time Warner Cable, Gtd. Notes 8.25 4/1/19 3,000,000 3,996,792 Time Warner Cos., Gtd. Debs. 6.95 1/15/28 325,000 416,556 Time Warner, Sr. Unscd. Note 4.75 3/29/21 1,500,000 1,734,005 Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,499,813 Viacom, Sr. Unscd. Notes 5.63 9/15/19 1,500,000 1,807,622 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 322,498 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 4,100,000 4,655,521 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 771,428 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 635,000 955,819 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 226,882 Walt Disney, Sr. Unscd. Debs. 7.55 7/15/93 100,000 132,177 Wyndham Worldwide, Sr. Unscd. Notes 4.25 3/1/22 1,400,000 1,436,371 Xerox, Sr. Unscd. Notes 6.75 2/1/17 750,000 877,680 Yum! Brands, Sr. Unscd. Notes 6.88 11/15/37 650,000 910,865 Consumer Staples1.3% Altria Group, Gtd. Notes 9.70 11/10/18 1,850,000 2,641,972 Altria Group, Gtd. Notes 9.95 11/10/38 650,000 1,097,110 Anheuser-Busch Cos., Gtd. Bonds 5.00 1/15/15 1,000,000 1,096,182 Anheuser-Busch Cos., Gtd. Notes 5.50 1/15/18 145,000 174,636 Anheuser-Busch Inbev Worldwide Gtd. Notes 5.38 1/15/20 2,500,000 3,068,665 Archer-Daniels-Midland, Sr. Unscd. Notes 5.45 3/15/18 130,000 156,610 Bottling Group, Gtd. Notes 4.63 11/15/12 350,000 354,187 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 2,000,000 2,203,484 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 449,927 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 878,314 Diageo Finance, Gtd. Notes 5.30 10/28/15 125,000 142,007 Diageo Investment, Gtd. Notes 4.25 5/11/42 1,000,000 1,143,013 Dr. Pepper Snapple Group, Gtd. Notes 6.82 5/1/18 1,700,000 2,110,989 General Mills, Sr. Unscd. Notes 5.70 2/15/17 1,300,000 1,557,231 H.J. Heinz, Sr. Unscd. Debs. 6.38 7/15/28 100,000 123,180 Hershey, Sr. Unscd. Debs. 8.80 2/15/21 30,000 43,450 Kellogg, Sr. Unscd. Debs., Ser. B 7.45 4/1/31 340,000 487,810 Kraft Foods, Gtd. Notes 5.00 6/4/42 1,150,000 c 1,305,815 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 2,975,000 3,648,403 Kraft Foods, Sr. Unscd. Notes 6.50 2/9/40 365,000 503,806 Kroger, Gtd. Notes 7.50 4/1/31 800,000 1,064,849 Nabisco, Sr. Unscd. Debs. 7.55 6/15/15 640,000 755,464 Pepsi Bottling Group, Gtd. Notes, Ser. B 7.00 3/1/29 800,000 1,156,931 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,353,643 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 934,060 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 3,200,000 3,527,283 Reynolds American, Gtd. Notes 7.63 6/1/16 170,000 205,631 Safeway, Sr. Unscd. Notes 5.80 8/15/12 210,000 210,365 SYSCO, Gtd. Notes 5.38 9/21/35 350,000 458,419 Energy1.9% Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 350,000 405,385 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 190,300 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 509,036 Baker Hughes, Sr. Unscd. Notes 5.13 9/15/40 1,000,000 1,250,757 BP Capital Markets, Gtd. Notes 5.25 11/7/13 2,500,000 2,651,897 Canadian Natural Resources, Sr. Unscd. Notes 4.90 12/1/14 350,000 383,076 Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 1,180,000 1,565,160 ConocoPhillips Holding, Sr. Unscd. Notes 6.95 4/15/29 125,000 180,283 ConocoPhillips, Gtd. Notes 5.90 10/15/32 500,000 654,233 ConocoPhillips, Gtd. Notes 6.50 2/1/39 1,000,000 1,466,960 Devon Financing, Gtd. Debs. 7.88 9/30/31 275,000 409,681 EnCana, Sr. Unscd. Bonds 7.20 11/1/31 625,000 762,977 Energy Transfer Partners, Sr. Unscd. Bonds 7.50 7/1/38 1,055,000 1,265,615 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 995,000 1,094,011 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 1,925,000 2,320,218 Halliburton, Sr. Unscd. Notes 6.15 9/15/19 1,200,000 1,502,214 Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 234,814 Hess, Sr. Unscd. Notes 8.13 2/15/19 1,200,000 1,576,988 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 775,334 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.95 1/15/38 1,075,000 1,353,964 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.40 3/15/31 350,000 440,862 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 350,000 466,758 Mobil, Sr. Unscd. Bonds 8.63 8/15/21 15,000 22,707 Nabors Industries, Gtd. Notes 9.25 1/15/19 1,250,000 1,626,840 Nexen, Sr. Unscd. Notes 5.88 3/10/35 125,000 147,932 Nexen, Sr. Unscd. Notes 7.50 7/30/39 1,000,000 1,403,240 Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 4.10 2/1/21 1,700,000 1,965,402 ONEOK Partners, Gtd. Notes 6.15 10/1/16 545,000 637,900 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 73,762 ONEOK, Sr. Unscd. Notes 5.20 6/15/15 200,000 218,823 Petro-Canada, Sr. Unscd. Notes 4.00 7/15/13 450,000 464,035 Plains All American Pipeline, Gtd. Notes 6.13 1/15/17 525,000 614,028 Sempra Energy, Sr. Unscd. Notes 6.00 10/15/39 1,100,000 1,474,921 Shell International Finance, Gtd. Notes 4.30 9/22/19 2,600,000 3,074,477 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 753,583 Spectra Energy Capital, Sr. Unscd. Notes 8.00 10/1/19 225,000 294,204 Statoil, Gtd. Notes 5.25 4/15/19 1,600,000 1,933,194 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,242,990 Talisman Energy, Sr. Unscd. Notes 6.25 2/1/38 200,000 235,964 Tennessee Gas Pipeline, Sr. Unscd. Debs. 7.00 10/15/28 390,000 507,443 Tennessee Gas Pipeline, Sr. Unscd Debs. 7.63 4/1/37 70,000 94,142 TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 1,037,135 Trans-Canada Pipelines, Sr. Unscd. Notes 5.85 3/15/36 200,000 269,425 Trans-Canada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 103,338 Transocean, Gtd. Notes 7.50 4/15/31 875,000 1,066,655 Valero Energy, Gtd. Notes 6.63 6/15/37 1,115,000 1,353,912 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 216,712 Weatherford International, Gtd. Notes 6.75 9/15/40 1,000,000 1,157,878 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 800,000 1,012,441 XTO Energy, Sr. Unscd. Notes 6.75 8/1/37 625,000 1,008,499 Financial7.4% Aegon, Sr. Unscd. Notes 4.75 6/1/13 375,000 385,941 Allstate, Sr. Unscd. Notes 5.00 8/15/14 125,000 135,875 Allstate, Sr. Unscd. Notes 5.55 5/9/35 175,000 210,996 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 350,000 431,059 Allstate, Sr. Unscd. Notes 7.45 5/16/19 1,850,000 2,424,299 American Express, Sr. Unscd. Notes 6.15 8/28/17 700,000 848,326 American Express, Sr. Unscd. Notes 8.15 3/19/38 1,100,000 1,816,221 American International Group, Sr. Unscd. Notes 5.60 10/18/16 600,000 663,139 American International Group, Sr. Unscd. Notes 5.85 1/16/18 1,000,000 1,127,508 American International Group, Sr. Unscd. Notes 8.25 8/15/18 2,100,000 2,593,594 AXA, Sub. Bonds 8.60 12/15/30 165,000 181,602 Bank of America, Sr. Unscd. Notes 5.13 11/15/14 350,000 369,662 Bank of America, Sr. Unscd. Notes 5.38 6/15/14 250,000 262,114 Bank of America, Sr. Unscd. Notes 5.63 10/14/16 575,000 628,809 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 965,000 1,066,670 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 2,450,000 2,707,916 Bank of America, Sub. Notes 7.80 9/15/16 235,000 264,845 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 1,300,000 1,522,379 BB&T, Sr. Unscd. Notes 3.38 9/25/13 3,400,000 3,502,520 BB&T, Sub. Notes 4.75 10/1/12 325,000 327,189 BB&T, Sub. Notes 4.90 6/30/17 150,000 166,368 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 100,000 110,090 Bear Stearns, Sub. Notes 5.55 1/22/17 500,000 553,792 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 540,000 645,978 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 270,000 334,333 Berkshire Hathaway Finance, Gtd. Notes 4.85 1/15/15 1,850,000 2,041,172 Blackrock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 500,000 585,114 BNP Paribas, Gtd. Notes 5.00 1/15/21 1,400,000 1,501,073 Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 500,000 548,775 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 1,400,000 1,654,745 Capital One Bank, Sr. Unscd. Notes 5.13 2/15/14 200,000 210,529 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 2,600,000 2,824,585 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 741,905 Citigroup, Sub. Notes 5.00 9/15/14 3,230,000 3,366,558 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 4,400,000 4,525,492 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 5,385,000 6,157,683 Citigroup, Sub. Notes 6.13 8/25/36 575,000 594,119 Citigroup, Sr. Unscd. Debs. 6.63 1/15/28 100,000 113,797 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 700,000 882,916 Citigroup, Unscd. Notes 8.50 5/22/19 760,000 966,277 CNA Financial, Sr. Unscd. Notes 6.50 8/15/16 100,000 113,723 Credit Suisse New York, Sr. Unscd. Notes 5.30 8/13/19 2,000,000 2,338,494 Credit Suisse USA, Bank Gtd. Notes 5.38 3/2/16 200,000 221,949 Credit Suisse USA, Bank Gtd. Notes 5.50 8/15/13 1,000,000 1,041,481 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 845,000 979,859 ERP Operating, Sr. Unscd. Notes 5.20 4/1/13 600,000 616,377 ERP Operating, Sr. Unscd. Notes 5.38 8/1/16 95,000 107,947 Fifth Third Bank, Sub. Notes 8.25 3/1/38 1,000,000 1,393,520 First Tennessee Bank, Sub. Notes 5.65 4/1/16 250,000 263,277 Ford Motor Credit, Sr. Unscd. Notes 5.88 8/2/21 3,000,000 3,318,744 General Electric Capital, Sr. Unscd. Notes 5.00 1/8/16 375,000 416,303 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 650,000 664,951 General Electric Capital, Notes 5.63 9/15/17 1,000,000 1,178,006 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 1,335,000 1,578,683 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 2,000,000 2,440,136 General Electric Capital, Sr. Unscd. Notes 6.15 8/7/37 850,000 1,062,974 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.75 3/15/32 1,000,000 1,301,143 Golden West Financial, Sr. Unscd. Notes 4.75 10/1/12 1,000,000 1,006,735 Goldman Sachs Capital I, Gtd. Cap. Secs. 6.35 2/15/34 350,000 341,179 Goldman Sachs Group, Sr. Unscd. Notes 4.75 7/15/13 2,800,000 2,894,581 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 4,715,000 5,246,725 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 514,623 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 763,907 Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 190,000 214,655 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 2,000,000 2,062,562 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 1,000,000 1,180,255 Hartford Financial Services Group, Sr. Unscd. Notes 6.30 3/15/18 580,000 646,420 HCP, Sr. Unscd. Notes 5.38 2/1/21 1,500,000 1,745,223 HSBC Finance, Sr. Unscd. Notes 4.75 7/15/13 700,000 724,076 HSBC Finance, Sr. Unscd. Notes 5.50 1/19/16 2,625,000 2,887,728 HSBC Holdings, Sr. Unscd. Notes 5.10 4/5/21 1,500,000 1,727,153 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,584,548 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 649,851 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 200,000 196,000 Jefferies Group, Sr. Unscd. Debs. 6.45 6/8/27 35,000 35,000 John Deere Capital, Sr. Unscd. Notes 3.15 10/15/21 1,900,000 2,038,898 JP Morgan Chase, Sub. Notes 6.00 10/1/17 150,000 174,777 JPMorgan Chase & Co., Sr. Unscd. Notes 3.15 7/5/16 1,500,000 1,578,555 JPMorgan Chase & Co., Sr. Unscd. Notes 3.70 1/20/15 5,700,000 6,010,000 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 2,525,000 2,712,539 JPMorgan Chase & Co., Sub. Notes 5.15 10/1/15 3,950,000 4,320,937 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,000,000 2,370,004 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 1,500,000 1,807,849 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 852,231 KeyBank, Sub. Notes 6.95 2/1/28 100,000 122,137 Korea Development Bank, Sr. Unscd. Notes 3.88 5/4/17 2,500,000 2,670,068 Korea Development Bank, Sr. Unscd. Notes 5.50 11/13/12 350,000 354,761 Landwirtschaftliche Rentenbank, Gov't Gtd. Bonds 5.13 2/1/17 950,000 1,121,957 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 950,000 1,051,954 Lion Connecticut Holdings, Gtd. Debs. 7.63 8/15/26 50,000 61,999 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 332,560 Mercantile Bankshares, Sub. Notes, Ser. B 4.63 4/15/13 200,000 204,975 Merrill Lynch & Co., Sr. Unscd. Notes 5.45 7/15/14 565,000 596,588 Merrill Lynch & Co., Sr. Unscd. Notes 6.05 8/15/12 1,235,000 b 1,237,188 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 575,000 610,347 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 1,665,000 1,881,522 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 2,640,000 3,050,900 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 174,717 MetLife, Sr. Unscd. Notes 5.00 11/24/13 225,000 237,540 MetLife, Sr. Unscd. Notes 6.38 6/15/34 1,400,000 1,858,143 Morgan Stanley, Sub. Notes 4.75 4/1/14 1,580,000 1,616,825 Morgan Stanley, Sr. Unscd. Notes 5.45 1/9/17 1,100,000 1,136,096 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 175,000 184,028 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 2,700,000 2,892,904 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 337,129 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,436,555 National City, Sub. Notes 6.88 5/15/19 1,800,000 2,200,990 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,322,419 Nomura Holdings, Sr. Unscd. Notes 6.70 3/4/20 1,600,000 1,847,931 Oesterreichische Kontrollbank, Govt. Gtd. Notes 4.88 2/16/16 1,500,000 1,692,792 PNC Funding, Bank Gtd. Notes 5.25 11/15/15 225,000 251,429 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 269,898 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 130,227 ProLogis, Gtd. Notes 6.88 3/15/20 1,400,000 1,727,683 Prudential Financial, Sr. Unscd. Notes, Ser. B 4.75 4/1/14 350,000 369,512 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 250,000 270,809 Prudential Financial, Sr. Unscd. Notes, Ser. D 7.38 6/15/19 2,800,000 3,483,133 Rabobank Nederland, Bank Gtd. Notes 5.25 5/24/41 1,150,000 1,362,476 Realty Income, Sr. Unscd. Notes 5.95 9/15/16 100,000 113,741 Regency Centers, Gtd. Notes 5.88 6/15/17 200,000 229,537 Royal Bank of Scotland, Bank Gtd. Notes 3.95 9/21/15 4,200,000 4,316,441 Simon Property Group, Sr. Unscd. Notes 5.25 12/1/16 1,400,000 1,593,826 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 100,000 104,000 SLM, Sr. Unscd. Notes, Ser. A 5.00 4/15/15 450,000 467,467 SLM, Sr. Unscd. Notes 8.00 3/25/20 760,000 856,900 SouthTrust, Sub. Notes 5.80 6/15/14 500,000 535,735 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 234,256 Swiss Re Solutions Holding, Sr. Unscd. Notes 7.00 2/15/26 150,000 181,476 Travelers Cos., Sr. Unscd. Notes 5.50 12/1/15 960,000 1,090,039 Travelers Property & Casualty, Gtd. Notes 5.00 3/15/13 250,000 257,231 UBS AG/Stamford, Sr. Sub. Notes 5.88 7/15/16 75,000 80,452 UBS AG/Stamford, Sr. Unscd. Notes 5.88 12/20/17 760,000 881,220 UBS, Sr. Unscd. Notes 4.88 8/4/20 3,800,000 4,213,702 Unilever Capital, Gtd. Notes 5.90 11/15/32 1,000,000 1,422,034 US Bank NA/Cincinnati, Sub. Notes 4.95 10/30/14 45,000 48,999 Wachovia Bank, Sub. Notes 6.60 1/15/38 415,000 567,776 Wachovia, Sub. Notes 5.25 8/1/14 200,000 214,707 Wachovia, Sr. Unscd. Notes 5.75 6/15/17 1,850,000 2,193,556 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 1,100,000 1,310,344 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 2,340,000 2,781,535 Wells Fargo Bank, Sub. Notes 5.75 5/16/16 875,000 998,441 Westpac Banking, Sub. Notes 4.63 6/1/18 500,000 532,876 Willis North America, Gtd. Notes 6.20 3/28/17 335,000 378,542 XL Group, Sr. Unscd. Notes 6.38 11/15/24 1,400,000 1,607,640 Foreign/Governmental4.5% Asian Development Bank, Sr. Unscd. Notes 1.88 10/23/18 1,750,000 1,845,989 Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 3,500,000 3,657,612 Asian Development Bank, Sr. Unscd. Notes 4.50 9/4/12 1,750,000 1,756,339 Brazilian Government, Sr. Unscd. Bonds 5.63 1/7/41 650,000 851,500 Brazilian Government, Sr. Unscd. Bonds 6.00 1/17/17 2,270,000 2,708,110 Brazilian Government, Sr. Unscd. Bonds 7.13 1/20/37 575,000 888,375 Brazilian Government, Unscd. Bonds 8.25 1/20/34 1,000,000 1,682,000 Brazilian Government, Unscd. Bonds 10.13 5/15/27 500,000 890,000 Chilean Government, Sr. Unscd. Bonds 5.50 1/15/13 625,000 639,062 Colombian Government, Sr. Unscd. Bond 6.13 1/18/41 500,000 693,750 Colombian Government, Sr. Unscd. Notes 7.38 3/18/19 2,000,000 2,670,000 European Investment Bank, Sr. Unscd. Notes 1.13 8/15/14 7,800,000 7,891,494 European Investment Bank, Sr. Unscd. Notes 2.88 9/15/20 2,000,000 2,131,202 European Investment Bank, Sr. Unscd. Bonds 3.25 5/15/13 2,600,000 2,660,265 European Investment Bank, Sr. Unscd. Notes 4.63 5/15/14 500,000 536,092 European Investment Bank, Sr. Unscd. Bonds 4.63 10/20/15 350,000 393,032 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 3,700,000 b 4,393,617 Finnish Government, Sr. Unscd. Bonds 6.95 2/15/26 25,000 35,865 Inter-American Development Bank, Sr. Unsub. Notes 3.88 9/17/19 2,000,000 2,365,590 Inter-American Development Bank, Notes 4.25 9/10/18 540,000 644,111 Inter-American Development Bank, Sr. Unscd. Notes 4.38 9/20/12 1,530,000 1,538,059 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 150,000 177,489 International Bank for Reconstruction and Development, Sr. Unscd. Notes 2.13 3/15/16 2,400,000 b 2,538,761 International Bank for Reconstruction and Development, Sr. Unscd. Notes 5.00 4/1/16 700,000 813,133 International Bank for Reconstruction and Development, Unsub. Bonds 7.63 1/19/23 700,000 1,061,737 International Finance, Sr. Unscd. Notes 2.13 11/17/17 2,100,000 2,227,867 Italian Government, Sr. Unscd. Notes 4.50 1/21/15 50,000 49,739 Italian Government, Sr. Unscd. Notes 5.25 9/20/16 155,000 153,994 Italian Government, Sr. Unscd. Notes 5.38 6/12/17 1,450,000 1,440,645 Italian Government, Sr. Unscd. Notes 5.38 6/15/33 550,000 473,230 Italian Government, Sr. Unscd. Notes 6.88 9/27/23 610,000 629,801 Japan Bank for International Cooperation, Sr. Unscd. Notes 2.50 5/18/16 4,800,000 5,107,661 KFW, Gov't Gtd. Bonds 4.00 10/15/13 1,400,000 1,461,977 KFW, Gov't Gtd. Bonds 4.00 1/27/20 2,500,000 2,902,248 KFW, Gov't Gtd. Bonds 4.13 10/15/14 1,200,000 1,298,496 KFW, Gov't Gtd. Bonds 4.50 7/16/18 3,600,000 4,272,761 KFW, Gov't Gtd. Notes 4.88 1/17/17 1,240,000 1,456,447 KFW, Govt Gtd. Notes 4.88 6/17/19 2,000,000 2,442,364 KFW, Gov't Gtd. Bonds 5.13 3/14/16 625,000 723,750 Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 4,000,000 4,714,000 Mexican Government, Sr. Unscd. Notes 5.95 3/19/19 1,200,000 1,494,000 Mexican Government, Sr. Unscd. Notes, Ser. A 6.75 9/27/34 1,340,000 1,949,700 Panamanian Government, Sr. Unscd. Bonds 6.70 1/26/36 700,000 994,700 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 1,760,000 2,265,912 Pemex Project Funding Master Trust, Gtd. Notes 7.38 12/15/14 400,000 454,000 Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 870,000 1,278,030 Petrobras International Finance, Gtd. Notes 5.75 1/20/20 2,200,000 2,496,641 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 625,000 708,569 Polish Government, Sr. Unscd. Notes 5.25 1/15/14 250,000 264,750 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 1,450,000 1,778,062 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 925,000 1,348,718 Province of Manitoba Canada, Debs., Ser. CB 8.80 1/15/20 10,000 14,761 Province of Manitoba Canada, Debs. 8.88 9/15/21 450,000 689,913 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 2,300,000 2,642,576 Province of Ontario Canada, Sr. Unscd. Bonds 4.10 6/16/14 3,000,000 3,202,965 Province of Ontario Canada, Sr. Unscd. Notes 4.95 11/28/16 1,000,000 b 1,170,458 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 700,000 778,290 Province of Quebec Canada, Bonds 5.13 11/14/16 3,725,000 4,385,264 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 200,000 288,940 Province of Quebec Canada, Unscd. Debs., Ser. PD 7.50 9/15/29 1,550,000 2,430,154 Province of Saskatchewan Canada, Debs. 7.38 7/15/13 500,000 534,019 Republic of Korea, Sr. Unscd. Notes 4.88 9/22/14 200,000 216,060 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 1,293,024 South African Government, Sr. Unscd. Notes 6.50 6/2/14 170,000 186,830 South African Government, Sr. Unscd. Notes 6.88 5/27/19 2,100,000 2,677,500 Health Care1.8% Abbott Laboratories, Sr. Unscd. Notes 5.13 4/1/19 1,500,000 1,825,914 Abbott Laboratories, Sr. Unscd. Notes 5.88 5/15/16 170,000 201,652 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 408,124 Amgen, Sr. Unscd. Notes 4.10 6/15/21 2,000,000 2,206,972 Amgen, Sr. Unscd. Notes 5.15 11/15/41 1,600,000 1,777,994 Amgen, Sr. Unscd. Notes 5.85 6/1/17 400,000 475,350 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 750,924 Baxter International, Sr. Unsub. Notes 6.25 12/1/37 700,000 1,007,255 Becton Dickinson, Sr. Unscd. Notes 3.13 11/8/21 1,900,000 2,052,323 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 425,000 585,311 Cigna, Sr. Unscd. Notes 4.50 3/15/21 1,900,000 2,105,042 Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 715,995 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 1,007,537 Eli Lilly & Co., Sr. Unscd. Notes 7.13 6/1/25 200,000 285,578 Express Scripts, Gtd. Notes 3.13 5/15/16 2,400,000 2,542,704 GlaxoSmithKline Capital, Gtd. Notes 4.38 4/15/14 3,200,000 3,418,445 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 740,000 908,021 Johnson & Johnson, Unscd. Debs. 4.95 5/15/33 170,000 216,551 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 686,759 Medco Health Solutions, Sr. Unscd. Notes 7.13 3/15/18 1,500,000 1,890,798 Merck & Co., Sr. Unscd. Notes 5.30 12/1/13 1,000,000 a 1,064,486 Merck & Co., Sr. Unscd. Debs. 6.40 3/1/28 150,000 212,752 Merck & Co., Gtd. Notes 6.50 12/1/33 680,000 a 1,032,511 Novartis Securities Investment, Gtd. Notes 5.13 2/10/19 1,400,000 1,697,457 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 2,400,000 3,096,576 Quest Diagnostic, Gtd. Notes 3.20 4/1/16 2,500,000 2,639,740 Quest Diagnostic, Gtd. Notes 5.45 11/1/15 500,000 561,372 Quest Diagnostic, Gtd. Notes 6.95 7/1/37 50,000 66,008 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 1,400,000 1,609,639 Teva Pharmaceutical Finance, Gtd. Notes 3.00 6/15/15 3,400,000 3,625,043 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 85,000 115,939 UnitedHealth Group, Sr. Unscd. Notes 5.00 8/15/14 300,000 325,273 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 1,169,515 WellPoint, Sr. Unscd. Notes 5.00 12/15/14 1,000,000 1,088,049 WellPoint, Sr. Unscd. Notes 5.25 1/15/16 375,000 420,836 WellPoint, Sr. Unscd. Notes 5.88 6/15/17 65,000 76,881 WellPoint, Sr. Unscd. Notes 6.80 8/1/12 300,000 300,000 Wyeth, Gtd. Notes 5.50 2/1/14 150,000 161,284 Wyeth, Gtd. Notes 5.95 4/1/37 200,000 280,696 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 291,854 Industrial1.4% 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 1,070,137 Boeing, Sr. Unscd. Notes 6.00 3/15/19 2,000,000 2,536,718 Boeing, Sr. Unscd. Bonds 7.25 6/15/25 150,000 206,072 Burlington Northern Santa Fe, Sr. Unscd. Debs. 6.15 5/1/37 650,000 844,431 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 136,910 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 100,000 145,550 Canadian National Railway, Sr. Unscd. Notes 6.90 7/15/28 100,000 143,509 Caterpillar, Sr. Unscd. Notes 2.60 6/26/22 2,300,000 2,398,946 Caterpillar, Sr. Unscd. Debs. 6.05 8/15/36 375,000 521,562 Caterpillar, Sr. Unscd. Debs. 7.30 5/1/31 125,000 188,870 Continental Airlines, Pass-Through Certificates, Ser. 974A 6.90 7/2/19 146,117 155,980 CSX, Sr. Unscd. Notes 4.75 5/30/42 1,200,000 1,333,409 Deere & Co., Sr. Unscd. Notes 6.95 4/25/14 775,000 860,252 General Dynamics, Gtd. Notes 4.25 5/15/13 125,000 128,897 General Electric, Sr. Unscd. Notes 5.00 2/1/13 500,000 511,455 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 1,182,649 Honeywell International, Sr. Unscd. Notes 3.88 2/15/14 2,656,000 2,800,980 Honeywell International, Sr. Unscd. Notes 4.25 3/1/13 1,300,000 1,329,665 Koninklijke Philips Electronics, Sr. Unscd. Notes 5.75 3/11/18 2,000,000 2,404,966 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 605,729 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 10,000 12,498 Norfolk Southern, Sr. Unscd. Notes 7.05 5/1/37 825,000 1,175,651 Norfolk Southern, Sr. Unscd. Notes 7.80 5/15/27 250,000 367,887 Northrop Grumman Systems, Gtd. Debs. 7.75 2/15/31 1,100,000 1,665,605 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 215,216 Republic Services, Gtd. Notes 6.20 3/1/40 750,000 956,582 Union Pacific, Sr. Unscd. Debs. 6.63 2/1/29 325,000 440,384 United Parcel Service of America, Sr. Unscd. Debs. 8.38 4/1/30 10,000 a 15,626 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 1,600,000 1,743,843 United Parcel Service, Sr. Unscd. Notes 6.20 1/15/38 425,000 617,732 United Technologies, Notes 3.10 6/1/22 2,100,000 2,263,288 United Technologies, Sr. Unscd. Notes 4.88 5/1/15 2,750,000 3,064,311 United Technologies, Sr. Unscd. Notes 5.70 4/15/40 650,000 870,607 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 68,762 United Technologies, Sr. Unscd. Debs. 8.75 3/1/21 50,000 72,236 Waste Management, Gtd. Notes 6.38 3/11/15 1,600,000 1,808,882 Waste Management, Gtd. Notes 7.00 7/15/28 150,000 204,942 Information Technology.6% Cisco Systems Sr. Unscd. Notes 5.50 1/15/40 1,700,000 2,272,886 Dell, Sr. Unscd. Notes 6.50 4/15/38 1,000,000 1,216,416 Google, Sr. Unscd. Notes 3.63 5/19/21 300,000 340,813 Hewlett Packard, Sr. Unscd. Notes 5.50 3/1/18 560,000 633,796 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 750,000 846,187 HP Enterprise Services, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 125,000 a 131,044 Intel, Sr. Unscd. Notes 3.30 10/1/21 2,100,000 2,300,720 International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 838,608 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 600,000 735,466 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 225,000 321,060 International Business Machines, Sr. Unscd. Debs., Ser. A 7.50 6/15/13 75,000 79,753 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 431,802 Microsoft, Sr. Unscd. Debs 5.20 6/1/39 688,000 908,419 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,453,050 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 184,957 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 744,496 Materials1.1% Alcoa, Sr. Unscd. Notes 5.72 2/23/19 612,000 656,295 Arcelormittal, Sr. Unscd. Notes 7.00 10/15/39 600,000 579,102 Arcelormittal, Sr. Unscd. Bonds 9.85 6/1/19 1,200,000 1,443,968 Barrick PD Australia Finance, Gtd. Notes 5.95 10/15/39 1,300,000 1,576,448 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 1,700,000 2,193,830 BHP-Billiton Finance USA, Gtd. Notes 4.80 4/15/13 1,175,000 1,211,559 CRH America, Gtd. Notes 5.30 10/15/13 500,000 522,403 Dow Chemical, Sr. Unscd. Notes 6.00 10/1/12 2,200,000 2,218,663 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 2,311,920 E.I. Du Pont De Nemours & Co., Sr. Unscd. Notes 6.00 7/15/18 560,000 707,223 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.25 12/15/16 1,900,000 2,252,925 Ecolab, Sr. Unscd. Notes 5.50 12/8/41 650,000 816,819 International Paper, Sr. Unscd. Notes 7.95 6/15/18 1,600,000 2,055,661 Lubrizol, Gtd. Notes 5.50 10/1/14 150,000 165,709 Newmont Mining, Gtd. Notes 6.25 10/1/39 1,000,000 1,210,898 Potash of Saskatchewan, Sr. Unscd. Notes 5.63 12/1/40 1,200,000 1,589,212 Rio Tinto Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 510,386 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 1,820,000 2,274,631 Teck Resources, Gtd. Notes 6.25 7/15/41 1,300,000 1,443,411 Vale Canada, Sr. Unscd. Bonds 7.20 9/15/32 100,000 117,213 Vale Overseas, Gtd. Notes 6.25 1/23/17 510,000 587,248 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 1,087,043 Xstrata Canada, Gtd. Notes 5.50 6/15/17 165,000 183,290 Municipal Bonds.6% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 1,000,000 1,406,970 Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 6.79 4/1/30 695,000 897,092 California, GO (Various Purpose) 7.50 4/1/34 1,000,000 1,302,960 California, GO (Various Purpose) 7.55 4/1/39 1,600,000 2,138,928 Illinois, GO (Pension Funding Series) 5.10 6/1/33 3,630,000 3,501,171 Los Angeles Unified School District, GO (Build America Bonds) 5.75 7/1/34 1,600,000 1,962,112 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 650,000 989,215 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.41 1/1/40 780,000 1,177,605 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 5.65 11/1/40 1,530,000 1,969,202 Telecommunications1.3% America Movil SAB de CV, Gtd. Notes 6.38 3/1/35 100,000 132,171 AT&T, Sr. Unscd. Notes 5.10 9/15/14 250,000 273,658 AT&T, Sr. Unscd. Notes 5.35 9/1/40 1,500,000 1,841,151 AT&T, Sr. Unscd. Notes 6.30 1/15/38 1,500,000 1,999,554 AT&T, Gtd. Notes 8.00 11/15/31 470,000 a 742,858 BellSouth Telecommunications, Sr. Unscd. Debs. 6.38 6/1/28 550,000 680,372 BellSouth, Sr. Unscd. Bonds 6.55 6/15/34 100,000 123,606 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 689,091 British Telecommunications, Sr. Unscd. Notes 9.63 12/15/30 175,000 a 280,383 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 850,000 1,185,521 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 500,000 584,670 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 a 1,330,908 Embarq, Sr. Unscd. Notes 8.00 6/1/36 1,250,000 1,370,592 France Telecom, Sr. Unscd. Notes 8.50 3/1/31 945,000 a 1,404,254 GTE, Gtd. Debs. 6.94 4/15/28 100,000 132,702 KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 337,317 Motorola Solutions, Sr. Unscd. Debs. 7.50 5/15/25 1,450,000 1,829,455 New Cingular Wireless Services, Sr. Unscd. Notes 8.75 3/1/31 720,000 1,163,345 Pacific-Bell Telephone, Gtd. Bonds 7.13 3/15/26 310,000 420,157 Qwest, Sr. Unscd. Debs. 6.88 9/15/33 330,000 334,125 Rogers Communications, Gtd. Notes 6.38 3/1/14 760,000 826,619 Telecom Italia Capital, Gtd. Notes 4.95 9/30/14 3,000,000 2,996,250 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 900,000 920,250 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 100,000 100,000 Telecom Italia Capital, Gtd. Notes 6.38 11/15/33 200,000 162,000 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 1,145,000 1,031,122 Verizon Communications, Sr. Unscd. Notes 3.50 11/1/21 1,900,000 2,109,751 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 1,500,000 1,819,932 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 560,000 727,854 Verizon Global Funding, Sr. Unscd. Notes 7.75 12/1/30 690,000 1,036,098 Verizon New Jersery, Sr. Unscd. Debs. 8.00 6/1/22 25,000 33,776 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 555,000 659,133 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 1,000,000 1,392,084 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 186,747 U.S. Government Agencies5.8% Federal Farm Credit Banks, Bonds 5.13 8/25/16 2,700,000 3,184,040 Federal Home Loan Banks, Bonds 3.63 10/18/13 8,000,000 8,326,800 Federal Home Loan Banks, Bonds, Ser. 421 3.88 6/14/13 2,500,000 b 2,579,655 Federal Home Loan Banks, Bonds 4.75 12/16/16 1,000,000 1,175,049 Federal Home Loan Banks, Bonds, Ser. 1 4.88 5/17/17 2,000,000 b 2,399,524 Federal Home Loan Banks, Bonds 5.00 11/17/17 2,600,000 3,157,500 Federal Home Loan Banks, Bonds 5.13 8/14/13 1,260,000 b 1,324,494 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 320,000 378,357 Federal Home Loan Banks, Bonds 5.50 8/13/14 300,000 332,119 Federal Home Loan Banks, Bonds 5.50 7/15/36 480,000 671,275 Federal Home Loan Banks, Bonds 5.63 6/11/21 1,200,000 1,564,272 Federal Home Loan Mortgage Corp., Notes 1.38 2/25/14 9,000,000 d 9,158,310 Federal Home Loan Mortgage Corp., Notes 2.38 1/13/22 2,600,000 d 2,728,214 Federal Home Loan Mortgage Corp., Notes 2.50 4/23/14 4,800,000 b,d 4,987,882 Federal Home Loan Mortgage Corp., Notes 2.88 2/9/15 5,500,000 d 5,851,543 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,600,000 b,d 1,863,754 Federal Home Loan Mortgage Corp., Notes 4.13 9/27/13 3,800,000 d 3,972,163 Federal Home Loan Mortgage Corp., Notes 4.38 7/17/15 1,985,000 d 2,218,895 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 1,400,000 d 1,486,143 Federal Home Loan Mortgage Corp., Notes 4.50 10/1/40 9,382,695 d 10,106,372 Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 1,000,000 d 1,060,569 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 1,250,000 d 1,527,029 Federal Home Loan Mortgage Corp., Notes 5.00 2/16/17 825,000 d 983,608 Federal Home Loan Mortgage Corp., Notes 5.13 10/18/16 750,000 d 885,860 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 b,d 793,380 Federal Home Loan Mortgage Corp., Notes 5.25 4/18/16 2,100,000 d 2,463,214 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 d 1,528,312 Federal Home Loan Mortgage Corp., Bonds 6.75 9/15/29 400,000 d 619,324 Federal National Mortgage Association, Notes 0.00 6/1/17 2,400,000 d 2,296,711 Federal National Mortgage Association, Notes 0.88 8/28/14 10,200,000 d 10,324,940 Federal National Mortgage Association, Notes 1.63 10/26/15 5,700,000 d 5,934,219 Federal National Mortgage Association, Notes 2.63 11/20/14 6,800,000 d 7,168,084 Federal National Mortgage Association, Notes 2.75 3/13/14 4,500,000 d 4,681,246 Federal National Mortgage Association, Notes 4.38 3/15/13 7,605,000 d 7,802,084 Federal National Mortgage Association, Notes 4.38 10/15/15 850,000 d 956,915 Federal National Mortgage Association, Notes 4.63 10/15/13 1,400,000 d 1,474,350 Federal National Mortgage Association, Notes 4.63 10/15/14 1,500,000 d 1,643,349 Federal National Mortgage Association, Notes 5.00 4/15/15 200,000 d 225,022 Federal National Mortgage Association, Notes 5.00 3/15/16 6,240,000 b,d 7,238,949 Federal National Mortgage Association, Bonds 5.00 5/11/17 1,200,000 d 1,435,609 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 365,000 d 389,850 Federal National Mortgage Association, Sr. Sub. Notes 5.25 8/1/12 1,000,000 d 1,000,000 Federal National Mortgage Association, Notes 5.25 9/15/16 1,225,000 b,d 1,454,986 Federal National Mortgage Association, Notes 6.00 4/18/36 1,300,000 d 1,524,210 Federal National Mortgage Association, Bonds 6.25 5/15/29 1,340,000 b,d 1,973,615 Financing (FICO), Scd. Bonds 8.60 9/26/19 40,000 59,099 Financing (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 510,000 756,739 Tennessee Valley Authority, Notes, Ser. C 4.75 8/1/13 750,000 784,229 Tennessee Valley Authority, Notes 5.25 9/15/39 1,200,000 1,607,986 Tennessee Valley Authority, Bonds 5.88 4/1/36 650,000 934,071 Tennessee Valley Authority, Bonds, Ser. C 6.00 3/15/13 1,750,000 1,813,234 Tennessee Valley Authority, Bonds 6.15 1/15/38 165,000 243,881 U.S. Government Agencies/Mortgage-Backed29.6% Federal Home Loan Mortgage Corp.: 3.00% 4,700,000 d,e 4,940,141 3.50% 9,800,000 d,e 10,379,961 2.13%, 2/1/35 502,359 a,d 530,922 2.38%, 2/1/34 258,405 a,d 275,034 2.40%, 6/1/36 8,950 a,d 9,034 2.44%, 12/1/34 42,587 a,d 44,775 2.54%, 8/1/35 262,949 a,d 278,450 2.62%, 12/1/34 26,643 a,d 28,452 2.70%, 3/1/36 9,676 a,d 10,344 2.71%, 3/1/37 133,675 a,d 142,859 2.88%, 4/1/33 17,374 a,d 18,579 3.00%, 12/1/25 6,000,000 d 6,310,687 3.50%, 6/1/19 - 5/1/26 9,745,832 d 10,311,090 4.00%, 8/1/18 - 10/1/41 28,450,614 d 30,436,615 4.50%, 2/1/18 - 4/1/41 41,359,529 d 44,501,652 4.69%, 6/1/34 13,364 a,d 14,300 4.93%, 6/1/35 7,207 a,d 7,662 5.00%, 12/1/17 - 1/1/40 30,130,066 d 32,719,131 5.17%, 8/1/34 8,471 a,d 9,145 5.25%, 11/1/33 7,775 a,d 8,393 5.34%, 8/1/37 112,339 a,d 120,804 5.50%, 8/1/16 - 1/1/40 29,386,839 d 32,150,264 5.62%, 4/1/36 291,749 a,d 314,594 6.00%, 12/1/13 - 10/1/38 13,254,805 d 14,613,070 6.50%, 12/1/12 - 3/1/39 7,655,487 d 8,741,708 7.00%, 12/1/12 - 7/1/37 281,432 d 329,751 7.50%, 8/1/16 - 11/1/33 104,240 d 123,295 8.00%, 2/1/17 - 10/1/31 57,958 d 69,602 8.50%, 10/1/18 - 6/1/30 2,280 d 2,753 Federal National Mortgage Association: 2.25%, 6/1/34 232,044 a,d 248,142 2.25%, 12/1/35 13,095 a,d 13,794 2.27%, 11/1/36 200,838 a,d 214,261 2.32%, 10/1/34 23,941 a,d 25,414 2.32%, 12/1/36 34,373 a,d 35,362 2.33%, 1/1/35 349,603 a,d 374,317 2.39%, 9/1/33 12,651 a,d 13,238 2.40%, 11/1/32 14,788 a,d 15,526 2.42%, 2/1/37 4,231 a,d 4,503 2.44%, 11/1/36 42,811 a,d 45,389 2.56%, 9/1/33 27,791 a,d 29,596 2.58%, 8/1/35 81,282 a,d 87,130 2.75%, 3/1/34 306,779 a,d 327,202 2.78%, 9/1/35 491,746 a,d 529,457 2.78%, 2/1/37 319,039 a,d 340,157 2.81%, 6/1/34 80,472 a,d 86,120 2.85%, 3/1/37 65,716 a,d 70,390 3.00%, 10/1/26 - 3/1/27 16,575,936 d 17,506,946 3.50%, 1/20/25 - 6/1/42 52,174,703 d 55,446,173 4.00%, 9/1/18 - 12/1/41 81,928,996 d 88,131,849 4.50%, 4/1/18 - 9/1/40 76,176,899 d 82,655,967 4.78%, 5/1/33 6,760 a,d 7,196 4.97%, 1/1/35 16,205 a,d 17,434 5.00%, 11/1/17 - 6/1/40 47,104,658 d 51,416,433 5.23%, 6/1/35 44,694 a,d 48,256 5.26%, 11/1/35 8,139 a,d 8,802 5.50%, 2/1/14 - 12/1/38 37,190,476 d 40,892,773 6.00%, 3/1/14 - 11/1/38 21,491,428 d 23,791,299 6.50%, 12/1/12 - 9/1/38 5,732,587 d 6,542,974 7.00%, 3/1/14 - 3/1/38 975,844 d 1,125,673 7.50%, 8/1/15 - 6/1/31 110,017 d 131,733 8.00%, 2/1/13 - 8/1/30 34,936 d 41,155 8.50%, 9/1/15 - 7/1/30 16,133 d 17,586 9.00%, 10/1/30 2,176 d 2,326 Government National Mortgage Association I: 3.50%, 1/15/42 - 2/15/42 18,440,075 20,045,658 4.00%, 2/15/41 - 3/15/41 28,604,666 31,529,071 4.50%, 1/15/19 - 2/15/41 37,522,982 41,347,654 5.00%, 1/15/17 - 4/15/40 33,369,798 37,077,305 5.50%, 9/15/20 - 11/15/38 11,847,550 13,258,561 6.00%, 10/15/13 - 4/15/39 9,026,465 10,181,324 6.50%, 2/15/24 - 2/15/39 1,925,843 2,219,856 7.00%, 2/15/22 - 8/15/32 160,054 190,916 7.50%, 10/15/14 - 11/15/30 93,657 107,709 8.00%, 2/15/17 - 3/15/32 28,776 34,883 8.25%, 6/15/27 3,276 3,587 8.50%, 10/15/26 10,800 12,745 9.00%, 2/15/22 - 2/15/23 10,355 10,677 Government National Mortgage Association II: 3.50%, 5/20/34 26,218 28,562 6.50%, 2/20/28 1,379 1,606 8.50%, 7/20/25 1,002 1,230 U.S. Government Securities35.1% U.S. Treasury Bonds: 3.00%, 5/15/42 3,800,000 b 4,133,093 3.13%, 11/15/41 6,300,000 7,025,483 3.13%, 2/15/42 7,495,000 b 8,353,410 3.50%, 2/15/39 3,500,000 b 4,191,250 3.75%, 8/15/41 6,500,000 b 8,118,909 3.88%, 8/15/40 5,600,000 b 7,138,253 4.25%, 5/15/39 3,500,000 b 4,723,908 4.25%, 11/15/40 2,000,000 2,706,876 4.38%, 2/15/38 2,000,000 b 2,737,500 4.38%, 11/15/39 6,200,000 b 8,536,625 4.38%, 5/15/40 5,475,000 b 7,546,948 4.38%, 5/15/41 4,800,000 b 6,632,251 4.50%, 2/15/36 3,800,000 b 5,256,468 4.50%, 5/15/38 2,900,000 4,046,860 4.50%, 8/15/39 4,000,000 b 5,606,876 4.63%, 2/15/40 3,400,000 b 4,860,405 4.75%, 2/15/37 1,800,000 b 2,586,375 4.75%, 2/15/41 5,100,000 b 7,449,187 5.25%, 11/15/28 1,440,000 2,065,275 5.25%, 2/15/29 1,200,000 b 1,725,563 5.38%, 2/15/31 1,405,000 2,089,937 6.00%, 2/15/26 1,600,000 b 2,385,501 6.13%, 11/15/27 2,700,000 b 4,152,095 6.13%, 8/15/29 1,350,000 2,124,773 6.25%, 8/15/23 2,610,000 b 3,842,818 6.25%, 5/15/30 1,400,000 2,252,468 6.50%, 11/15/26 770,000 1,207,095 6.63%, 2/15/27 800,000 1,271,250 6.88%, 8/15/25 1,000,000 b 1,586,563 7.13%, 2/15/23 1,575,000 b 2,437,558 7.25%, 5/15/16 2,300,000 b 2,889,554 7.25%, 8/15/22 870,000 b 1,343,879 7.50%, 11/15/24 5,100,000 8,361,608 7.63%, 2/15/25 660,000 b 1,096,115 7.88%, 2/15/21 805,000 1,241,461 8.00%, 11/15/21 2,670,000 4,230,909 8.13%, 8/15/19 2,050,000 3,055,621 8.13%, 5/15/21 1,500,000 2,359,804 8.75%, 5/15/17 775,000 b 1,074,162 8.75%, 5/15/20 775,000 1,220,746 8.75%, 8/15/20 2,000,000 3,177,656 8.88%, 8/15/17 2,725,000 3,841,825 8.88%, 2/15/19 1,000,000 b 1,511,094 9.00%, 11/15/18 660,000 992,321 U.S. Treasury Notes: 0.13%, 12/31/13 13,000,000 b 12,986,805 0.25%, 4/30/14 24,500,000 b 24,514,357 0.25%, 6/30/14 6,100,000 b 6,104,288 0.25%, 12/15/14 16,800,000 b 16,807,879 0.25%, 5/15/15 16,700,000 b 16,690,865 0.50%, 11/15/13 7,700,000 7,730,985 0.50%, 8/15/14 20,000,000 b 20,114,060 0.63%, 7/15/14 15,300,000 b 15,419,539 0.75%, 12/15/13 15,600,000 b 15,718,825 0.75%, 6/15/14 9,000,000 b 9,089,298 0.75%, 6/30/17 9,800,000 9,877,332 1.00%, 7/15/13 6,200,000 6,248,924 1.00%, 8/31/16 3,600,000 3,678,469 1.00%, 10/31/16 10,000,000 b 10,216,410 1.00%, 3/31/17 9,000,000 b 9,184,923 1.00%, 6/30/19 7,000,000 b 7,014,770 1.25%, 8/31/15 10,000,000 b 10,292,190 1.25%, 10/31/15 11,600,000 11,946,190 1.38%, 11/30/15 4,100,000 4,241,577 1.38%, 12/31/18 7,200,000 b 7,426,123 1.38%, 2/28/19 5,300,000 b 5,459,827 1.50%, 12/31/13 6,800,000 b 6,924,848 1.50%, 8/31/18 10,400,000 b 10,820,878 1.75%, 1/31/14 4,900,000 b 5,013,504 1.75%, 3/31/14 3,200,000 b 3,281,376 1.75%, 5/31/16 3,500,000 3,677,733 1.88%, 2/28/14 2,900,000 2,976,125 1.88%, 4/30/14 8,915,000 9,172,349 1.88%, 8/31/17 3,800,000 4,036,907 1.88%, 9/30/17 5,570,000 b 5,916,822 2.00%, 1/31/16 12,000,000 b 12,686,256 2.00%, 4/30/16 9,100,000 b 9,642,451 2.00%, 11/15/21 10,200,000 b 10,727,534 2.00%, 2/15/22 8,000,000 b 8,395,000 2.13%, 11/30/14 2,650,000 b 2,766,144 2.13%, 5/31/15 8,700,000 b 9,152,670 2.13%, 8/15/21 11,600,000 b 12,359,440 2.25%, 5/31/14 3,500,000 b 3,630,021 2.25%, 3/31/16 1,890,000 b 2,019,051 2.38%, 8/31/14 5,500,000 b 5,744,920 2.38%, 10/31/14 13,000,000 b 13,623,597 2.38%, 3/31/16 4,000,000 b 4,289,064 2.50%, 3/31/15 6,500,000 b 6,887,465 2.50%, 4/30/15 8,650,000 b 9,180,487 2.50%, 6/30/17 7,300,000 b 7,971,257 2.63%, 6/30/14 9,000,000 b 9,415,899 2.63%, 7/31/14 5,000,000 b 5,239,065 2.63%, 12/31/14 19,400,000 b 20,520,059 2.63%, 2/29/16 300,000 324,117 2.63%, 8/15/20 9,800,000 b 10,899,442 2.63%, 11/15/20 7,900,000 b 8,785,045 2.75%, 10/31/13 23,000,000 b 23,730,434 2.75%, 5/31/17 6,400,000 b 7,060,499 2.75%, 2/28/18 3,000,000 3,334,218 2.75%, 2/15/19 5,000,000 5,592,190 3.00%, 8/31/16 5,700,000 b 6,285,139 3.00%, 9/30/16 5,500,000 6,071,917 3.00%, 2/28/17 9,500,000 b 10,555,393 3.13%, 9/30/13 3,000,000 3,102,306 3.13%, 10/31/16 5,000,000 b 5,553,905 3.13%, 1/31/17 1,800,000 2,007,281 3.13%, 4/30/17 6,600,000 b 7,388,905 3.13%, 5/15/19 6,300,000 b 7,216,455 3.13%, 5/15/21 8,500,000 b 9,792,935 3.25%, 5/31/16 2,500,000 2,768,750 3.25%, 6/30/16 4,600,000 5,102,766 3.25%, 7/31/16 2,500,000 2,778,125 3.25%, 12/31/16 4,700,000 5,260,329 3.25%, 3/31/17 3,000,000 3,371,718 3.38%, 11/15/19 11,000,000 b 12,833,909 3.50%, 2/15/18 3,800,000 4,375,343 3.50%, 5/15/20 9,100,000 b 10,731,603 3.63%, 8/15/19 9,400,000 b 11,108,159 3.63%, 2/15/20 7,700,000 b 9,137,736 3.63%, 2/15/21 8,700,000 b 10,384,946 3.75%, 11/15/18 5,000,000 b 5,898,050 4.00%, 2/15/14 2,700,000 2,856,727 4.00%, 2/15/15 3,600,000 b 3,940,312 4.00%, 8/15/18 3,500,000 4,169,102 4.13%, 5/15/15 2,000,000 b 2,212,656 4.25%, 8/15/13 2,800,000 2,918,236 4.25%, 11/15/13 3,921,000 4,125,476 4.25%, 8/15/14 2,700,000 2,920,641 4.25%, 11/15/14 7,400,000 b 8,076,404 4.25%, 8/15/15 1,305,000 1,460,071 4.50%, 11/15/15 3,800,000 b 4,315,968 4.50%, 2/15/16 425,000 486,658 4.50%, 5/15/17 1,800,000 2,132,719 4.63%, 11/15/16 2,000,000 2,350,000 4.63%, 2/15/17 2,252,000 2,664,046 4.75%, 5/15/14 2,400,000 b 2,593,970 4.75%, 8/15/17 2,300,000 b 2,772,040 4.88%, 8/15/16 2,530,000 2,977,888 5.13%, 5/15/16 1,350,000 1,588,992 Utilities1.8% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 250,000 293,649 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 150,000 169,424 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 971,000 1,325,154 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 175,000 217,751 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 738,496 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 278,989 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 200,000 231,944 Dominion Resources, Sr. Unscd. Notes, Ser. C 5.15 7/15/15 2,075,000 2,317,298 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 132,166 Duke Energy Carolinas, First Mortgage Bonds 5.30 2/15/40 1,700,000 2,186,345 Duke Energy Ohio, Sr. Unscd. Bonds 5.70 9/15/12 185,000 186,138 Exelon, Sr. Unscd. Notes 4.90 6/15/15 2,500,000 2,736,477 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 555,000 735,492 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 1,100,000 1,443,868 Florida Power & Light, First Mortgage Bonds 5.65 2/1/35 25,000 33,111 Florida Power, First Mortgage Bonds 6.40 6/15/38 1,000,000 1,448,056 Georgia Power, Sr. Unscd. Note 4.30 3/15/42 1,300,000 1,453,412 Hydro-Quebec, Gov't Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 2,004,002 Hydro-Quebec, Gov't Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 35,578 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 800,000 1,009,161 MidAmerican Energy Holdings, Sr. Unscd. Notes 5.88 10/1/12 950,000 958,238 MidAmerican Energy Holdings, Sr. Unscd. Bonds 6.13 4/1/36 1,250,000 1,666,584 Nevada Power, Mortgage Notes 7.13 3/15/19 2,300,000 2,983,194 NiSource Finance, Gtd. Notes 5.40 7/15/14 150,000 161,670 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,700,000 2,004,161 Ohio Power, Sr. Unscd. Notes, Ser. F 5.50 2/15/13 1,500,000 1,538,315 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 212,514 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 316,105 Pacific Gas & Electric, Sr. Unscd. Bonds 4.80 3/1/14 100,000 106,513 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 631,070 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 1,056,515 Pacificorp, First Mortgage Bonds 5.75 4/1/37 1,035,000 1,377,213 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 692,331 Public Service Colorado, First Mortgage Bonds 3.20 11/15/20 1,500,000 1,628,982 Public Service Electric & Gas, Scd. Notes, Ser. D 5.25 7/1/35 230,000 289,070 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 279,187 Southern California Edison, First Mortgage Bonds 5.50 3/15/40 1,000,000 1,331,775 Southern California Edison, First Mortgage Notes, Ser. 08-A 5.95 2/1/38 70,000 97,367 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 610,917 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 120,456 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 2,000,000 2,199,234 SouthWestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 175,164 Union Electric, Sr. Scd. Notes 6.40 6/15/17 1,500,000 1,806,734 Virginia Electric & Power, Sr. Unscd. Notes, Ser. A 5.40 1/15/16 500,000 575,855 Virginia Electric & Power, Sr. Unscd. Notes 8.88 11/15/38 850,000 1,510,598 Total Bonds and Notes (cost $2,215,954,044) Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $42,172,430) 42,172,430 f Investment of Cash Collateral for Securities Loaned.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,031,058) 20,031,058 f Total Investments (cost $2,278,157,532) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO - General Obligation a Variable rate securityinterest rate subject to periodic change. b Security, or portion thereof, on loan. At July 31, 2012, the value of the fund's securities on loan was $588,821,462 and the value of the collateral held by the fund was $604,338,635, consisting of cash collateral of $20,031,058 and U.S. Government & Agency securities valued at $584,307,577. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, these security was valued at $1,305,815 or .1% of net assets. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Purchased on a forward commitment basis. f Investment in affiliated money market mutual fund. At July 31, 2012, net unrealized appreciation on investments was $193,306,207 of which $193,984,656 related to appreciated investment securities and $678,449 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 70.5 Corporate Bonds 20.8 Foreign/Governmental 4.5 Short-Term/Money Market Investments 2.5 Asset/Mortgage-Backed 2.2 Municipal Bonds .6 † Based on net assets. The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 2,221,574 - Commercial Mortgage-Backed - 50,271,473 - Corporate Bonds+ - 508,233,523 - Foreign Government - 110,362,000 - Municipal Bonds - 15,345,255 - Mutual Funds 62,203,488 - - U.S. Government Agencies/Mortgage-Backed - 864,790,019 - U.S. Treasury - 858,036,407 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund July 31, 2012 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components1.0% Delphi Automotive 186,410 Banks4.9% Bank of America 449,330 3,298,082 Capital One Financial 96,240 5,436,598 JPMorgan Chase & Co. 73,750 2,655,000 Wells Fargo & Co. 422,570 14,287,092 Capital Goods6.5% Caterpillar 62,540 5,266,493 Eaton 130,130 a 5,704,899 General Electric 881,360 18,288,220 Tyco International 84,890 4,663,857 Commercial & Professional Services1.5% Alliance Data Systems 29,490 b 3,833,700 Robert Half International 153,490 4,145,765 Diversified Financials7.4% Affiliated Managers Group 58,842 b 6,566,179 American Express 142,960 8,250,222 Ameriprise Financial 123,210 6,372,421 Discover Financial Services 125,940 4,528,802 IntercontinentalExchange 44,230 b 5,803,861 Moody's 103,210 4,183,101 T. Rowe Price Group 47,960 2,913,570 Energy12.7% Anadarko Petroleum 95,690 6,644,714 Apache 51,680 4,450,682 Chevron 166,420 18,236,304 Ensco, Cl. A 117,700 6,394,641 EOG Resources 63,910 6,263,819 National Oilwell Varco 186,410 13,477,443 Occidental Petroleum 59,810 5,205,264 TransCanada 126,660 5,756,697 Exchange Traded Funds1.7% Standard & Poor's Depository Receipts S&P rust 65,490 a Food & Staples Retailing3.9% Dr. Pepper Snapple Group 60,450 2,755,311 Unilever, ADR 486,630 a 17,426,220 Food, Beverage & Tobacco4.7% Lorillard 54,860 7,057,190 Philip Morris International 189,530 17,330,623 Health Care Equipment & Services4.2% Cigna 115,190 4,639,853 Covidien 182,450 10,195,306 Zimmer Holdings 117,880 6,946,668 Insurance.9% Chubb 61,400 Materials2.6% LyondellBasell Industries, Cl. A 128,640 5,728,339 Monsanto 90,550 7,752,891 Media3.3% CBS, Cl. B 181,730 6,080,686 Walt Disney 227,860 11,197,040 Pharmaceuticals, Biotech & Life Sciences11.7% Johnson & Johnson McKesson Merck & Co. Pfizer Sanofi, ADR a Real Estate1.5% American Tower CBRE Group, Cl. A b Retailing3.4% Cabela's b Dollar General b Foot Locker PVH Semiconductors & Semiconductor Equipment3.3% QUALCOMM Skyworks Solutions b Software & Services3.0% Intuit Oracle VMware, Cl. A b Technology Hardware & Equipment12.9% Apple Cognizant Technology Solutions, Cl. A b EMC b International Business Machines Vishay Intertechnology b Telecommunication Services4.7% AT&T Ciena b Transportation4.0% FedEx JB Hunt Transport Services Union Pacific Total Common Stocks (cost $432,157,350) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,316,700) c Investment of Cash Collateral for Securities Loaned3.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $17,657,344) c Total Investments (cost $451,131,394) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At July 31, 2012, the value of the fund's securities on loan was $22,386,347 and the value of the collateral held by the fund was $22,911,704, consisting of cash collateral of $17,657,344 and U.S. Government and agency securities valued at $5,254,360. b Non-income producing security. c Investment in affiliated money market mutual fund. At July 31, 2012, net unrealized appreciation on investments was $90,542,190 of which $99,278,137 related to appreciated investment securities and $8,735,947 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Technology Hardware & Equipment Energy Pharmaceuticals, Biotech & Life Sciences Diversified Financials Capital Goods Banks Food, Beverage & Tobacco Telecommunication Services Health Care Equipment & Services Transportation Money Market Investments Food & Staples Retailing Retailing Media Semiconductors & Semiconductor Equipment Software & Services Materials Exchange Traded Funds Commercial & Professional Services Real Estate Automobiles & Components Insurance .9  Based on net assets. The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 1 - Level 2 - Other Unadjusted Significant Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Exchange Traded Funds - - Mutual Funds - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Money Market Reserves July 31, 2012 (Unaudited) Negotiable Bank Certificates of Deposit19.6% Principal Amount ($) Value ($) Bank of Nova Scotia (Yankee) 0.56%, 8/1/12 10,000,000 a 10,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.36%, 10/5/12 10,000,000 10,000,000 Nordea Bank Finland (Yankee) 0.24%, 8/9/12 9,190,000 9,190,020 Sumitomo Mitsui Banking Corporation (Yankee) 0.50%, 10/18/12 10,000,000 b 10,000,000 Sumitomo Trust and Banking Co. (Yankee) 0.36%, 8/3/12 10,000,000 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $49,190,020) Commercial Paper12.0% Australia and New Zealand Banking Group Ltd. 0.31%, 8/30/12 10,000,000 a,b 10,000,000 General Electric Capital Corp. 0.40%, 12/13/12 10,000,000 9,985,111 Mizuho Funding LLC 0.36%, 10/16/12 10,000,000 b 9,992,400 Total Commercial Paper (cost $29,977,511) Asset -Backed Commercial Paper12.0% Collateralized Commercial Paper Program Co., LLC 0.30%, 8/1/12 10,000,000 10,000,000 FCAR Owner Trust, Ser. II 0.29%, 9/4/12 10,000,000 9,997,261 Metlife Short Term Funding LLC 0.22%, 10/4/12 10,000,000 b 9,996,089 Total Asset-Backed Commercial Paper (cost $29,993,350) Time Deposits22.3% Branch Banking & Trust Co. (Grand Cayman) 0.09%, 8/1/12 8,000,000 8,000,000 Canadian Imperial Bank of Commerce (Grand Cayman) 0.10%, 8/1/12 8,000,000 8,000,000 DnB Bank (Grand Cayman) 0.15%, 8/1/12 8,000,000 8,000,000 Northern Trust Co. (Grand Cayman) 0.07%, 8/1/12 8,000,000 8,000,000 Royal Bank of Canada (Toronto) 0.10%, 8/1/12 8,000,000 8,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.16%, 8/1/12 8,000,000 8,000,000 U.S. Bank NA (Grand Cayman) 0.19%, 8/1/12 8,000,000 8,000,000 Total Time Deposits (cost $56,000,000) U.S. Government Agency4.0% Federal National Mortgage Association 0.40%, 2/1/13 (cost $10,000,000) 10,000,000 a,c U.S. Treasury Bills18.0% U.S. Treasury Bills 0.08% - 0.09%, 9/20/12 - 10/18/12 (cost $44,992,903) 45,000,000 U.S. Treasury Notes4.0% U.S. Treasury Notes 0.20%, 12/31/12 (cost $10,142,516) 10,000,000 Repurchase Agreement8.0% Goldman, Sachs & Co. 0.17%, dated 7/31/12, due 8/1/12 in the amount of $ 20,000,094 (fully collateralized by $15,030,912 Government National Mortgage Association, 5%-6%, due 4/20/34-11/20/39, value $20,400,001) (cost $20,000,000) 20,000,000 Total Investments (cost $250,296,300) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, these securities amounted to $39,988,489 or 16.0% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 250,296,300 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Reserves July 31, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments99.7% Rate (%) Date Amount ($) Value ($) Alabama1.4% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) 0.30 8/7/12 5,000,000 a 5,000,000 Arizona9.2% Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (P-FLOATS Series MT-650) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.53 8/7/12 14,440,000 a,b,c,d 14,440,000 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (P-FLOATS Series MT-795) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.52 8/7/12 9,495,000 a,b,c,d 9,495,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.37 8/7/12 10,050,000 a 10,050,000 California2.1% Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.16 8/1/12 1,500,000 a 1,500,000 Woodland Finance Authority, Water Revenue, CP 0.30 8/10/12 6,100,000 6,100,000 Colorado1.5% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.28 8/7/12 1,150,000 a 1,150,000 Colorado Postsecondary Educational Facilities Authority, Revenue (Mullen High School Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 1,445,000 a 1,445,000 Holland Creek Metropolitan District, Revenue (LOC; Bank of America) 0.33 8/7/12 2,800,000 a 2,800,000 Connecticut5.3% Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.23 8/7/12 5,140,000 a 5,140,000 Connecticut Health and Educational Facilities Authority, Revenue (The Children's School Issue) (LOC; JPMorgan Chase Bank) 0.23 8/7/12 6,175,000 a 6,175,000 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.16 8/7/12 2,300,000 a 2,300,000 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; M&T Bank) 0.20 8/7/12 5,875,000 a 5,875,000 District of Columbia1.6% District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.32 8/7/12 1,475,000 a,c 1,475,000 District of Columbia, Revenue (Medlantic/Helix Issue) (LOC; Wells Fargo Bank) 0.17 8/1/12 4,500,000 a,c 4,500,000 Florida1.4% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 800,000 a 800,000 Dade County Industrial Development Authority, IDR (Spectrum Programs, Inc. Project) (LOC; Bank of America) 0.65 8/7/12 300,000 a 300,000 Orange County Industrial Development Authority, Revenue (Trinity Preparatory School of Florida, Inc. Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 655,000 a 655,000 Orange County Industrial Development Authority, Revenue (Trinity Preparatory School of Florida, Inc. Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 440,000 a 440,000 Palm Beach County, IDR (Gulfstream Goodwill Industies, Inc. Project) (LOC; Wells Fargo Bank) 0.28 8/7/12 440,000 a 440,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wells Fargo Bank) 0.28 8/7/12 1,215,000 a 1,215,000 Palm Beach County, Revenue (The Palm Beach Jewish Community Campus Corporation Project) (LOC; Northern Trust Co.) 0.22 8/7/12 100,000 a 100,000 Pinellas County Industry Council, Revenue (Lutheran Church of the Cross Day School Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 1,030,000 a 1,030,000 Georgia.7% Fulton County Development Authority, Revenue (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.24 8/7/12 2,400,000 a,c 2,400,000 Illinois6.2% Chicago, GO Notes (Project and Refunding Series) (Liquidity Facility; JPMorgan Chase Bank) 0.17 8/1/12 3,000,000 a 3,000,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.27 8/7/12 2,800,000 a 2,800,000 Illinois Finance Authority, Revenue (Elmhurst Memorial Healthcare) (LOC; JPMorgan Chase Bank) 0.17 8/1/12 4,500,000 a,c 4,500,000 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; UBS AG) 0.17 8/7/12 9,300,000 a,c 9,300,000 Lake Villa, Revenue (The Allendale Association Project) (LOC; Wells Fargo Bank) 0.22 8/7/12 3,290,000 a 3,290,000 Indiana1.4% East Porter County School Building, First Mortgage Bonds, Refunding (SPEARS - Series DB-144) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 8/7/12 5,100,000 a,b,d 5,100,000 Iowa1.7% Iowa Higher Education Loan Authority, Private College Facility Revenue (Des Moines University Project) (LOC; U.S. Bank NA) 0.18 8/1/12 6,300,000 a 6,300,000 Kansas1.9% Kansas Development Finance Authority, Health Facilities Revenue (Kansas University Health System) (LOC; U.S. Bank NA) 0.18 8/1/12 7,000,000 a,c 7,000,000 Kentucky1.5% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.26 8/7/12 4,300,000 a,c 4,300,000 Mason County, PCR (East Kentucky Power Cooperative, Inc. Project) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation) 0.55 8/7/12 1,300,000 a 1,300,000 Louisiana5.1% Eaton Baton Rouge Parish Industrial Development Board, Gulf Opportunity Zone Revenue (ExxonMobil Project) 0.15 8/1/12 15,000,000 a 15,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.22 8/7/12 3,650,000 a 3,650,000 Maryland3.7% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.21 8/7/12 3,420,000 a 3,420,000 Baltimore Mayor and City Council Industrial Development Authority, Revenue (City of Baltimore Capital Acquisition Program) (LOC; Bayerische Landesbank) 0.27 8/7/12 5,600,000 a 5,600,000 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.50 8/7/12 4,674,000 a 4,674,000 Massachusetts2.7% Leominster, GO Notes, BAN 1.00 12/19/12 2,000,000 2,004,422 Saugus, GO Notes, BAN 1.50 11/15/12 4,000,000 4,011,481 Taunton, GO Notes, BAN 1.25 5/22/13 3,875,000 3,892,026 Minnesota.5% Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 0.31 8/7/12 1,800,000 a 1,800,000 Missouri3.6% Missouri Development Finance Board, LR (Missouri Association of Municipal Utilities Lease Financing Program) (LOC: U.S. Bank NA) 0.18 8/1/12 5,500,000 a 5,500,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Drury College) (LOC; PNC Bank NA) 0.17 8/1/12 1,895,000 a 1,895,000 Saint Louis Industrial Development Authority, MFHR (Hamilton Place Apartments) (LOC; FHLMC) 0.15 8/7/12 5,850,000 a 5,850,000 New Hampshire4.1% New Hampshire Business Finance Authority, Revenue (Huggins Hospital Issue) (LOC; TD Bank) 0.16 8/1/12 2,200,000 a,c 2,200,000 New Hampshire Business Finance Authority, Revenue (Littleton Regional Hospital Issue) (LOC; TD Bank) 0.16 8/1/12 4,500,000 a,c 4,500,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.18 8/1/12 1,000,000 a 1,000,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.18 8/1/12 1,400,000 a 1,400,000 New Hampshire Health and Education Facilities Authority, Revenue (Wentworth-Douglass Hospital Issue) (LOC; TD Bank) 0.16 8/1/12 5,835,000 a,c 5,835,000 New Jersey6.8% Burlington County, GO Notes 2.00 10/1/12 520,000 521,119 Camden County, GO Notes, Refunding 1.00 10/1/12 145,000 145,096 East Brunswick Township, GO Notes, BAN 1.00 9/28/12 2,000,000 2,000,312 Hopewell Village Regional School District Board of Education, GO Notes, Refunding 4.00 8/15/12 150,000 150,193 Kearny Board of Education, GO Notes, GAN 1.50 10/12/12 3,000,000 3,002,918 Livingston Township Board of Education, GO Notes, GAN 1.50 9/27/12 3,000,000 3,003,476 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.45 8/7/12 4,000,000 a 4,000,000 Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 1.50 6/6/13 2,000,000 2,004,165 Rahway, GO Notes, BAN 1.00 10/3/12 3,900,000 3,901,326 Ridgefield Park Village, GO Notes, BAN 1.50 4/19/13 2,000,000 2,009,780 Washington Township, GO Notes 2.00 10/1/12 220,000 220,492 West Milford Township, GO Notes, BAN 1.00 10/5/12 1,562,000 1,562,686 Woodbridge Township Board of Education, Temporary Notes 1.00 2/6/13 2,400,000 2,406,164 New Mexico.7% Santa Fe County, Education Facility Revenue (Archdiocese of Santa Fe School Project) (LOC; U.S. Bank NA) 0.21 8/7/12 2,400,000 a 2,400,000 New York7.9% Amsterdam Enlarged City School District, GO Notes, BAN 1.25 6/28/13 3,500,000 3,518,917 Deposit Central School District, GO Notes, BAN 1.25 6/28/13 1,572,000 1,579,784 Hudson Falls Central School District, GO Notes, BAN 0.75 6/28/13 5,880,000 5,882,129 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.20 8/7/12 4,300,000 a 4,300,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.15 8/1/12 1,600,000 a 1,600,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.16 8/1/12 9,400,000 a 9,400,000 Valhalla Union Free School District, GO Notes, TAN 1.00 2/15/13 2,500,000 2,506,689 Ohio1.0% Union Township, GO Notes, BAN (Various Purpose) 1.13 9/12/12 3,650,000 3,651,974 Oklahoma.4% Oklahoma Water Resource Board, Revenue Liquidity Facility; State Street Bank and Trust Co.) 0.35 9/1/12 1,495,000 1,495,000 Pennsylvania6.2% Allegheny County Industrial Development Authority, Commercial Development Revenue, Refunding (Two Marquis Plaza Project) (LOC; PNC Bank NA) 0.22 8/7/12 1,175,000 a 1,175,000 Allegheny County Industrial Development Authority, Revenue (Sewickley Academy) (LOC; PNC Bank NA) 0.22 8/7/12 1,125,000 a 1,125,000 Berks County Industrial Development Authority, Revenue (Kutztown Resource Management, Inc. Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 3,430,000 a 3,430,000 Erie County Hospital Authority, Health Facilities Revenue (Saint Mary's Home of Erie Project) (LOC; Bank of America) 0.33 8/7/12 2,065,000 a,c 2,065,000 Lancaster Industrial Development Authority, Revenue (Ensco Limited Project) (LOC; M&T Bank) 0.19 8/7/12 200,000 a 200,000 Luzerne County, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.45 8/7/12 6,215,000 a 6,215,000 Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wells Fargo Bank) 0.38 8/7/12 510,000 a 510,000 Montgomery County Industrial Development Authority, Revenue (Independent Support Systems, Inc. Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 100,000 a 100,000 North Lebanon Township Municipal Authority, Revenue (The Penn Laurel Girl Scout Council, Inc. Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 350,000 a 350,000 Northampton County Industrial Development Authority, Revenue (Bardot Plastics Inc. Project) (LOC; Wells Fargo Bank) 0.53 8/7/12 140,000 a 140,000 Philadelphia Authority for Industrial Development, Educational Facilities Revenue (Chestnut Hill College Project) (LOC; Wells Fargo Bank) 0.28 8/7/12 500,000 a 500,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Thomas Jefferson University Hospital Project) (LOC; TD Bank) 0.25 8/7/12 985,000 a,c 985,000 Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.47 8/7/12 3,135,000 a 3,135,000 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.25 8/7/12 2,960,000 a 2,960,000 South Dakota.3% South Dakota Health and Educational Facilities Authority, Revenue (Regional Health) (LOC; U.S. Bank NA) 0.18 8/1/12 1,000,000 a,c 1,000,000 Tennessee3.8% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.17 8/7/12 12,150,000 a 12,150,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.41 8/7/12 1,850,000 a 1,850,000 Texas7.9% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.30 8/7/12 10,000,000 a 10,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-548) (Austin, Town Lake Park Community Events Center Venue Project Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 8/7/12 5,115,000 a,b,d 5,115,000 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.19 8/1/12 3,000,000 a,c 3,000,000 Harris County Health Facilities Development Corporation, HR (Baylor College of Medicine) (LOC; Wells Fargo Bank) 0.18 8/1/12 2,000,000 a,c 2,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 9/27/12 1,000,000 1,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 9/27/12 6,900,000 6,900,000 Texas, TRAN 2.50 8/30/12 1,125,000 1,127,037 Utah2.2% Murray City, HR (Intermountain Health Care Health Services Inc.) 0.16 8/1/12 8,000,000 a,c 8,000,000 Virginia3.3% Clarke County Industrial Development Authority, Hospital Facility Revenue (Winchester Medical Center, Inc.) (Insured; Assured Guaranty Municipal Corp. and and Liquidity Facility; Branch Banking and Trust Co.) 0.38 8/7/12 7,800,000 a,c 7,800,000 Suffolk Redevelopment and Housing Authority, MFHR, Refunding (Pembroke Crossing Apartments, L.L.C. Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 550,000 a 550,000 Suffolk Redevelopment and Housing Authority, MFHR, Refunding (Summer Station Apartments, L.L.C. Project) (LOC; Wells Fargo Bank) 0.33 8/7/12 600,000 a 600,000 Virginia College Building Authority, Educational Facilities Revenue (University of Richmond Project) (Liquidity Facility; Wells Fargo Bank) 0.18 8/1/12 2,600,000 a 2,600,000 Williamsburg Industrial Development Authority, Museum Revenue (The Colonial Williamsburg Foundation) (LOC; Bank of America) 0.55 8/7/12 650,000 a 650,000 Wisconsin3.6% Wisconsin Health and Educational Facilities Authority, Revenue (Bay Area Medical Center, Inc.) (LOC; BMO Harris Bank NA) 0.17 8/1/12 7,140,000 a,c 7,140,000 Wisconsin Health and Educational Facilities Authority, Revenue (Edgewood College) (LOC; U.S. Bank NA) 0.18 8/1/12 2,600,000 a 2,600,000 Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.27 8/7/12 3,305,000 a,c 3,305,000 Total Investments (cost $365,486,186) % Cash and Receivables (Net) .3 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at July 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, these securities amounted to $34,150,000 or 9.3% of net assets. c At July 31, 2012, the fund had $105,240,000 or 28.7% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 365,486,186 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Treasury Reserves July 31, 2012 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills52.0% of Purchase (%) Amount ($) Value ($) 8/2/12 0.09 30,000,000 29,999,925 8/16/12 0.05 25,000,000 24,999,479 8/23/12 0.13 15,000,000 14,998,808 8/30/12 0.08 10,000,000 9,999,396 10/18/12 0.09 37,000,000 36,992,937 11/23/12 0.15 30,000,000 29,986,225 1/17/13 0.14 30,000,000 29,980,987 Total U.S. Treasury Bills (cost $176,957,757) U.S. Treasury Notes13.4% 9/17/12 0.10 15,000,000 15,023,887 12/31/12 0.20 30,000,000 30,427,670 Total U.S. Treasury Notes (cost $45,451,557) Repurchase Agreements34.5% Citigroup Global Markets Holdings Inc. dated 7/31/12, due 8/1/12 in the amount of $30,000,133 (fully collateralized by $22,534,000 U.S. Treasury Bonds, 4.25%, due 5/15/39, value $30,600,105) 0.16 30,000,000 30,000,000 Goldman, Sachs & Co. dated 7/31/12, due 8/1/12 in the amount of $17,000,047 (fully collateralized by $15,876,100 U.S. Treasury Inflation Protected Securities, 0.13%, due 4/15/16, value $17,340,104) 0.10 17,000,000 17,000,000 JPMorgan Chase & Co. dated 7/31/12, due 8/1/12 in the amount of $70,000,331 (fully collateralized by $68,985,000 U.S. Treasury Notes, 1.38%, due 2/28/19, value $71,400,624) 0.17 70,000,000 70,000,000 Total Repurchase Agreements (cost $117,000,000) Total Investments (cost $339,409,314) % Cash and Receivables (Net) .1 % Net Assets % At July 31, 2012 , the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 339,409,314 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Fund July 31, 2012 (Unaudited) Common Stocks98.8% Shares Value ($) Automobiles & Components3.1% American Axle & Manufacturing Holdings 47,959 a 517,477 Dana Holding 60,840 801,871 Tower International 25,950 a 222,911 Banks2.9% First Commonwealth Financial 100,060 701,421 Hancock Holding 16,860 513,893 SCBT Financial 5,680 210,387 Capital Goods7.6% Columbus McKinnon 19,490 a 286,698 Commercial Vehicle Group 12,010 a 92,597 Granite Construction 42,560 1,102,304 Orion Marine Group 30,550 a 220,877 Oshkosh 23,820 a 536,426 Trinity Industries 39,150 1,096,200 Watts Water Technologies, Cl. A 12,950 435,638 Commercial & Professional Services8.1% Equifax 10,340 484,326 Herman Miller 17,860 326,838 ICF International 29,290 a 719,655 Portfolio Recovery Associates 13,830 a 1,171,124 Steelcase, Cl. A 96,490 826,919 TrueBlue 31,720 a 482,778 Consumer Durables & Apparel11.0% Fifth & Pacific 100,021 a,b 1,108,233 Jones Group 142,570 1,506,965 Meritage Homes 28,590 a 1,003,509 Mohawk Industries 9,750 a 647,693 Newell Rubbermaid 14,810 261,397 Standard Pacific 155,570 a,b 882,082 Consumer Services2.2% Bally Technologies 5,380 a 235,160 Scientific Games, Cl. A 42,610 a 360,481 Shuffle Master 32,680 a 477,455 Diversified Financials2.7% DFC Global 19,520 a 374,198 LPL Financial Holdings 16,750 469,335 Nelnet, Cl. A 20,940 492,299 Energy3.3% Approach Resources 14,180 a,b 374,352 Gulfport Energy 25,600 a 527,360 PDC Energy 28,560 a 748,272 Food, Beverage & Tobacco.8% Dole Food 33,400 a,b Health Care Equipment & Services5.7% Align Technology 16,020 a 544,039 Hanger 56,750 a 1,462,447 Merit Medical Systems 58,560 a 791,146 Insurance4.4% Arthur J. Gallagher & Co. 12,200 432,856 Brown & Brown 46,330 1,169,369 Employers Holdings 32,940 588,967 Materials4.7% Georgia Gulf 22,190 727,388 Innospec 18,620 a 579,454 Omnova Solutions 27,190 a 197,943 Zoltek 98,180 a,b 818,821 Pharmaceuticals, Biotech & Life Sciences 5.3% Auxilium Pharmaceuticals 22,870 a 616,118 Emergent BioSolutions 65,160 a 951,988 Sagent Pharmaceuticals 25,330 a,b 493,935 Salix Pharmaceuticals 12,630 a 566,077 Real Estate2.6% Jones Lang LaSalle 12,200 813,618 Starwood Property Trust 20,580 c 458,111 Retailing2.4% Gordmans Stores 13,440 a 227,674 Williams-Sonoma 27,860 968,135 Semiconductors & Semiconductor Equipment3.9% Applied Micro Circuits 188,120 a 1,076,046 Microsemi 43,600 a 844,096 Software & Services14.1% Cardtronics 8,630 a 267,616 CoreLogic 20,980 a 482,540 CSG Systems International 53,120 a 936,506 DealerTrack Holdings 48,250 a 1,407,452 Kenexa 14,400 a 342,864 LogMeIn 20,770 a 393,592 MICROS Systems 20,250 a 966,735 Take-Two Interactive Software 30,500 a 267,790 Velti 116,700 a,b 636,015 Wright Express 19,520 a 1,256,698 Technology Hardware & Equipment6.8% Arrow Electronics 15,430 a 520,763 Brocade Communications Systems 88,460 a 439,646 JDS Uniphase 77,280 a 760,435 ScanSource 41,030 a 1,184,536 Vishay Intertechnology 46,170 a 455,698 Transportation7.2% Arkansas Best 28,520 390,439 Avis Budget Group 16,400 a 235,668 Con-way 21,680 772,241 Landstar System 18,980 937,802 UTi Worldwide 92,850 1,230,262 Total Common Stocks (cost $49,372,118) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $673,276) 673,276 d Investment of Cash Collateral for Securities Loaned8.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,004,841) 4,004,841 d Total Investments (cost $54,050,235) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2012, the value of the fund's securities on loan was $3,777,396 and the value of the collateral held by the fund was $4,004,841. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At July 31, 2012, net unrealized depreciation on investments was $546,343 of which $4,306,339 related to appreciated investment securities and $4,852,682 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 14.1 Consumer Durables & Apparel 11.0 Money Market Investments 9.4 Commercial & Professional Services 8.1 Capital Goods 7.6 Transportation 7.2 Technology Hardware & Equipment 6.8 Health Care Equipment & Services 5.7 Pharmaceuticals, Biotech & Life Sciences 5.3 Materials 4.7 Insurance 4.4 Semiconductors & Semiconductor Equipment 3.9 Energy 3.3 Automobiles & Components 3.1 Banks 2.9 Diversified Financials 2.7 Real Estate 2.6 Retailing 2.4 Consumer Services 2.2 Food, Beverage & Tobacco .8 † Based on net assets. The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 46,959,498 - - Equity Securities - Foreign+ 1,866,277 - - Mutual Funds 4,678,117 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund July 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes97.8% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates.6% Trafigura Securitisation Finance, Ser. 2012-1A, Cl. A 2.65 10/15/15 225,000 b,c Asset-Backed Ctfs./Auto Receivables12.4% Ally Master Owner Trust, Ser. 2012-3, Cl. D 2.60 6/15/17 235,000 b,c 235,198 Ally Master Owner Trust, Ser. 2012-1, Cl. D 3.12 2/15/17 165,000 c 165,860 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 250,000 256,798 AmeriCredit Automobile Receivables Trust, Ser. 2011-2, Cl. D 4.00 5/8/17 160,000 168,326 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. D 4.04 7/10/17 200,000 212,526 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 150,000 161,392 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 175,000 187,615 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 195,000 196,436 DT Auto Owner Trust, Ser. 2011-3A, Cl. C 4.03 2/15/17 250,000 c 254,031 DT Auto Owner Trust, Ser. 2011-2A, Cl. D 4.36 12/15/16 250,000 c 251,841 Ford Credit Auto Owner Trust, Ser. 2012-C, Cl. D 2.43 1/15/19 270,000 271,087 Ford Credit Floorplan Master Owner Trust, Ser. 2012-1, Cl. D 2.35 1/15/16 170,000 b 170,069 Franklin Auto Trust, Ser. 2008-A, Cl. D 8.18 5/20/16 375,000 c 379,794 Santander Drive Auto Receivables Trust, Ser. 2012-4, Cl. C 2.94 12/15/17 230,000 232,297 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 100,000 101,393 Santander Drive Auto Receivables Trust, Ser. 2011-S1A, Cl. D 3.10 5/15/17 200,331 c 200,852 Santander Drive Auto Receivables Trust, Ser. 2011-S2A, Cl. D 3.35 6/15/17 105,362 c 105,563 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. D 3.87 2/15/18 240,000 247,037 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. D 4.01 2/15/17 475,000 485,775 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 160,000 168,943 Asset-Backed Ctfs./Equipment.6% CIT Equipment Collateral, Ser. 2010-VT1A, Cl. D 7.33 9/15/17 200,000 c Asset-Backed Ctfs./Home Equity Loans3.1% Bear Stearns Asset Backed Securities Trust, Ser. 2005-HE7, Cl. M1 0.77 7/25/35 92,514 b 89,702 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.57 10/25/35 25,519 b 24,704 Chase Funding Mortgage Loan Asset-Backed Securities, Ser. 2004-2, Cl. 1A4 5.32 2/25/35 266,022 272,384 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 6,553 b 6,558 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A4 5.94 7/25/36 100,000 b 97,254 HSI Asset Securitization Corporation Trust, Ser. 2007-WF1, Cl. 2A2 0.38 5/25/37 211,075 b 208,263 JP Morgan Mortgage Acquisition, Ser. 2007-CH5, Cl. A3 0.36 5/25/37 220,000 b 187,489 JP Morgan Mortgage Acquisition, Ser. 2006-FRE2, Cl. A3 0.43 2/25/36 276,618 b 228,326 Casinos1.5% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 55,000 c 59,538 Ameristar Casinos, Gtd. Notes 7.50 4/15/21 105,000 113,663 MGM Resorts International, Gtd. Notes 7.75 3/15/22 170,000 171,275 MGM Resorts International, Gtd. Notes 8.63 2/1/19 80,000 c 85,100 MGM Resorts International, Gtd. Notes 10.00 11/1/16 20,000 d 22,175 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 95,000 105,569 Commercial Mortgage Pass-Through Ctfs.7.0% American Tower Trust, Ser. 2007-1A, Cl. AFX 5.42 4/15/37 75,000 c 79,351 American Tower Trust, Ser. 2007-1A, Cl. F 6.64 4/15/37 185,000 c 190,134 Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A4 4.63 12/10/42 100,000 b 102,708 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. D 5.93 7/10/46 285,000 b,c 285,482 GE Capital Commercial Mortgage, Ser. 2005-C2, Cl. AJ 5.06 5/10/43 130,000 b 134,405 GE Capital Commercial Mortgage, Ser. 2006-C1, Cl. AJ 5.30 3/10/44 90,000 b 77,002 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A3 4.65 4/10/40 915 917 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. A3 1.46 3/6/20 175,000 b,c 172,948 GS Mortgage Securities Corporation II, Ser. 2011-ALF, Cl. D 4.21 2/10/21 80,000 c 80,304 GS Mortgage Securities Corporation II, Ser. 2011-ALF, Cl. E 4.95 2/10/21 100,000 c 99,300 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. C 5.36 2/15/46 65,000 b,c 65,501 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C4, Cl. E 5.39 7/15/46 115,000 b,c 96,855 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 325,000 b 352,779 Morgan Stanley Capital I, Ser. 2005-HQ6, Cl. AJ 5.07 8/13/42 275,000 b 279,978 Morgan Stanley Capital I, Ser. 2011-C1, Cl. D 5.25 9/15/47 200,000 b,c 188,864 S2 Hospitality, Ser. 2012-LV1, Cl. A 4.50 4/15/25 240,051 c 241,572 WF-RBS Commercial Mortgage Trust Ser. 2011-C5, Cl. C 5.64 11/15/44 60,000 b,c 64,191 Consumer Discretionary6.5% Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 165,000 180,262 CCO Holdings, Gtd. Notes 6.63 1/31/22 100,000 109,250 CCO Holdings, Gtd. Notes 7.25 10/30/17 95,000 104,856 Choice Hotels International, Gtd. Notes 5.75 7/1/22 115,000 123,050 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 122,895 c 166,700 Dish DBS, Gtd. Notes 6.63 10/1/14 95,000 102,719 Dish DBS, Gtd. Notes 7.00 10/1/13 95,000 100,344 Dish DBS, Gtd. Notes 7.13 2/1/16 125,000 138,594 Dollar General, Gtd. Notes 4.13 7/15/17 65,000 67,763 Edcon, Sr. Scd. Notes EUR 9.50 3/1/18 25,000 c 29,530 Ford Motor, Sr. Unscd. Notes 7.45 7/16/31 265,000 330,256 Hanesbrands, Gtd. Notes 6.38 12/15/20 105,000 112,744 Macy's Retail Holdings, Gtd. Notes 5.90 12/1/16 180,000 210,409 QVC, Sr. Scd. Notes 7.38 10/15/20 110,000 c 123,142 QVC, Sr. Scd. Notes 7.50 10/1/19 85,000 c 94,617 Reynolds Group, Sr. Scd. Notes 9.88 8/15/19 105,000 c 111,431 Rite Aid, Gtd. Notes 9.50 6/15/17 60,000 d 61,725 Unitymedia Hessen, Sr. Scd. Notes 7.50 3/15/19 150,000 c 162,000 Consumer Staples1.9% Altria Group, Gtd. Notes 9.70 11/10/18 260,000 371,304 Pernod-Ricard, Sr. Unscd. Notes 4.25 7/15/22 165,000 c 177,258 Pernod-Ricard, Sr. Unscd. Notes EUR 7.00 1/15/15 100,000 139,245 Energy5.6% Continental Resources, Gtd. Notes 5.00 9/15/22 140,000 c 146,300 KazMunayGas National, Sr. Unscd. Bonds 7.00 5/5/20 645,000 c 761,100 MEG Energy, Gtd. Notes 6.38 1/30/23 175,000 c 179,375 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 5,000 5,525 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 145,000 c 160,225 Pioneer Natural Resource, Sr. Unscd. Notes 3.95 7/15/22 285,000 296,300 Targa Resources Partners, Gtd. Notes 6.38 8/1/22 85,000 c 87,550 Unit, Gtd. Notes 6.63 5/15/21 175,000 c 174,562 Weatherford International, Gtd. Notes 9.88 3/1/39 145,000 211,067 Financial19.2% Ally Financial, Gtd. Notes 4.63 6/26/15 135,000 139,381 Ally Financial, Gtd. Notes 5.50 2/15/17 345,000 359,769 Ally Financial, Gtd. Notes 8.00 11/1/31 150,000 180,375 American International Group, Sr. Unscd. Notes 3.00 3/20/15 275,000 280,129 American International Group, Sr. Unscd. Notes 6.40 12/15/20 40,000 46,876 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 475,000 492,407 Capital One Financial, Sr. Unscd. Notes 2.15 3/23/15 175,000 177,863 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 180,000 198,612 CIT Group, Sr. Unscd. Notes 4.25 8/15/17 60,000 60,000 CIT Group, Sr. Unscd. Notes 4.75 2/15/15 100,000 c 104,386 CIT Group, Sr. Unscd. Notes 5.25 4/1/14 90,000 c 94,275 Citigroup, Sr. Unscd. Notes 2.25 8/7/15 180,000 179,575 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 80,000 85,566 FCE Bank, Sr. Unscd. Notes GBP 5.13 11/16/15 150,000 249,877 General Electric Capital, Jr. Sub. Notes 6.25 12/15/49 3,000 b 308,130 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 200,000 204,861 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 165,000 180,566 Goldman Sachs Group, Sr. Notes 6.25 2/1/41 50,000 54,790 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 145,000 c 157,069 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 160,000 c 161,600 International Lease Finance, Sr. Unscd. Notes 4.88 4/1/15 205,000 208,881 International Lease Finance, Sr. Unscd. Notes 6.25 5/15/19 205,000 216,531 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 155,000 c 159,028 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 150,000 176,818 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 60,000 83,298 Lloyds TSB Bank, Covered Notes EUR 4.13 4/6/17 200,000 271,650 Lloyds TSB Bank, Gtd. Notes 4.20 3/28/17 235,000 245,366 Lloyds TSB Bank, Sub. Notes 9.88 12/16/21 175,000 b 195,562 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 100,000 115,564 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 250,000 250,528 Morgan Stanley, Sr. Unscd. Notes 5.75 1/25/21 100,000 101,912 Nordea Bank, Sr. Unscd. Notes 3.13 3/20/17 200,000 c 207,455 Royal Bank of Scotland, Bank Gtd. Notes 3.95 9/21/15 175,000 179,852 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 175,000 b,d 188,605 SLM, Sr. Unscd. Notes 5.05 11/14/14 100,000 104,609 SLM, Unscd. Notes 6.00 1/25/17 70,000 73,675 SLM, Sr. Notes 6.25 1/25/16 105,000 111,825 SLM, Sr. Unscd. Notes 8.45 6/15/18 75,000 85,875 Willis North America, Gtd. Notes 6.20 3/28/17 170,000 192,096 Foreign/Governmental14.7% Brazilian Government, Sr. Unscd. Bonds BRL 12.50 1/5/16 300,000 180,436 Corp Andina De Fomento, Sr. Unscd. Notes 4.38 6/15/22 110,000 119,568 Corp Andina De Formento, Sr. Unscd. Notes 3.75 1/15/16 345,000 362,090 Eurasian Development Bank, Sr. Unscd. Notes 7.38 9/29/14 425,000 c 467,500 Irish Government, Bonds EUR 5.50 10/18/17 300,000 362,736 Italian Government, Bonds EUR 5.50 9/1/22 150,000 177,887 Lithuanian Government, Sr. Unscd. Notes 6.63 2/1/22 215,000 c 255,904 Mexican Government, Bonds, Ser. M MXN 9.00 6/20/13 8,955,000 699,487 Petroleos De Venezuela, Gtd. Notes 5.25 4/12/17 525,000 386,557 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 150,000 175,500 Philippine Government, Sr. Unscd. Bonds PHP 6.25 1/14/36 13,000,000 354,600 Queensland Treasury, Gov't Gtd. Notes, Ser. 21 AUD 6.00 6/14/21 280,000 342,122 Slovakian Government, Sr. Unscd. Notes 4.38 5/21/22 650,000 c 672,750 Slovakian Government, Sr. Unscd. Notes, Ser. 219 EUR 4.63 1/19/17 125,000 171,272 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 3,840,000 377,617 Spanish Government, Sr. Unsub. Bonds EUR 5.85 1/31/22 155,000 179,111 Health Care3.8% Biomet, Gtd. Notes 10.00 10/15/17 75,000 80,250 CHS/Community Health Systems, Gtd. Notes 7.13 7/15/20 175,000 183,531 DaVita, Gtd. Notes 6.63 11/1/20 260,000 276,900 Express Scripts Holding, Gtd. Notes 2.75 11/21/14 200,000 c 206,299 Fresenius Medical Care II, Gtd. Notes 5.63 7/31/19 200,000 c 215,250 HCA, Sr. Scd. Notes 5.88 3/15/22 170,000 183,813 Life Technologies, Sr. Unscd. Notes 3.50 1/15/16 215,000 225,287 Information Technology.8% First Data, Gtd. Notes 10.55 9/24/15 95,000 d 97,850 Xerox, Sr. Unscd. Notes 2.95 3/15/17 175,000 177,097 Materials5.4% ArcelorMittal, Sr. Unscd. Notes 3.75 3/1/16 105,000 105,410 ArcelorMittal, Sr. Unscd. Notes 4.50 2/25/17 90,000 89,186 ArcelorMittal, Sr. Unscd. Notes 5.25 8/5/20 70,000 67,784 Ardagh Packaging Finance, Sr. Scd. Notes 7.38 10/15/17 200,000 c 215,500 Beverage Packaging Holdings Luxembourg II, Gtd. Notes EUR 8.00 12/15/16 50,000 60,290 CONSOL Energy, Gtd. Notes 8.25 4/1/20 280,000 298,900 FMG Resources (August 2006), Sr. Unscd. Notes 6.88 4/1/22 70,000 c,d 70,087 Georgia-Pacific, Sr. Unscd. Debs. 7.70 6/15/15 170,000 198,338 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 75,000 c 81,305 Ineos Finance, Sr. Scd. Notes 7.50 5/1/20 75,000 c 76,500 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 200,000 218,000 Peabody Energy, Gtd. Notes 6.25 11/15/21 175,000 c 173,687 Taylor Morrison Communities, Gtd. Notes 7.75 4/15/20 140,000 c 149,450 Teck Resources, Gtd. Notes 2.50 2/1/18 125,000 125,434 Municipal Bonds.4% Jefferson County, Limited Obligation School Warrants 5.25 1/1/14 150,000 Residential Mortgage Pass-Through Ctfs.1.6% Countrywide Alternative Loan Trust, Ser. 2004-4CB, Cl. 1A5 5.50 4/25/34 277,059 286,211 Credit Suisse First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.52 7/25/35 75,260 b 60,737 MASTR Asset Securitization Trust, Ser. 2003-11, Cl. 9A5 5.25 9/25/20 54,059 54,079 Paragon Mortgages, Ser. 14A, Cl. A2C 0.67 9/15/39 224,977 b,c 175,130 Telecommunications3.0% CC Holdings, Sr. Scd. Notes 7.75 5/1/17 160,000 c 174,200 CenturyLink, Sr. Unscd. Notes 5.15 6/15/17 120,000 126,465 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 300,000 c 306,750 Nextel Communications, Gtd. Notes, Ser. E 6.88 10/31/13 34,000 d 34,298 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 88,000 89,100 Richland Towers Funding, Sr. Scd. Notes 4.61 3/15/41 92,526 c 96,222 Richland Towers Funding, Sr. Scd. Notes 7.87 3/15/41 100,000 c 103,080 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 150,000 c 156,750 Wind Acquisition Holdings Finance, Sr. Scd. Notes 12.25 7/15/17 1 c 1 U.S. Government Agencies/Mortgage-Backed.6% Government National Mortgage Association I: Ser. 2011-53 (Interest Only) 1.36%, 5/16/51 1,706,461 b,e 115,795 Ser. 2011-77 (Interest Only) 1.53%, 4/16/42 1,277,591 b,e 95,372 U.S. Government Securities7.3% U.S. Treasury Notes: 0.25%, 2/28/14 1,040,000 1,040,772 1.00%, 8/31/16 500,000 510,899 1.75%, 5/15/22 1,055,000 d 1,080,056 Utilities1.8% Calpine, Sr. Scd. Notes 7.50 2/15/21 85,000 c 94,988 Calpine, Sr. Scd. Notes 7.88 1/15/23 165,000 c 188,513 Enel Finance International, Gtd. Bonds 6.25 9/15/17 100,000 c,d 103,649 Puget Energy, Sr. Scd. Notes 5.63 7/15/22 80,000 c 84,800 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 150,000 166,197 Total Bonds and Notes (cost $34,156,172) Preferred Stocks.8% Shares Value ($) Financial GMAC Capital Trust I, Ser. 2, Cum. $2.41 (cost $260,550) 11,250 b Face Amount Covered by Options Purchased.2% Contracts ($) Value ($) Call Options.2% 10-Year USD LIBOR-BBA, October 2012 @ $ 1.50 3,100,000 f 22,087 U.S. Treasury 10 Years Notes Futures, August 2012 @ $134.50 27,000 f 20,250 U.S. Treasury 30 Years Bonds Futures, August 2012 @ $155 28,000 f 10,938 U.S. Treasury 30 Years Bonds Futures, August 2012 @ $158 20,000 f 12,200 Put Options.0% 10-Year USD LIBOR-BBA, November 2015 @ $ 5.81 1,500,000 f Total Options (cost $152,977) Principal Short -Term Investments.7% Amount ($) Value ($) U.S. Treasury Bills; 0.09%, 8/16/12 (cost $259,990) 260,000 g Other Investment2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $967,739) 967,739 h Investment of Cash Collateral for Securities Loaned1.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $603,778) 603,778 h Total Investments (cost $36,401,206) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-US Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real EUREuro GBPBritish Pound MXNMexican New Peso PHPPhilippines Peso ZARSouth African Rand b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, these securities were valued at $11,065,293 or 30.8% of net assets. d Security, or portion thereof, on loan. At July 31, 2012, the value of the fund's securities on loan was $1,658,445 and the value of the collateral held by the fund was $1,708,408 , consisting of cash collateral of $603,778 and U.S. Government and Agency securities valued at $1,104,630. e Notional face amount shown. f Non-income producing security. g Held by or on behalf of a counterparty for open financial futures positions. h Investment in affiliated money market mutual fund. At July 31, 2012, net unrealized appreciation on investments was $934,508 of which $1,208,322 related to appreciated investment securities and $273,814 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 49.5 Asset/Mortgage-Backed 25.3 Foreign/Governmental 14.7 U.S. Government & Agencies 7.9 Short-Term/Money Market Investments 5.1 Preferred Stocks .8 Municipal Bonds .4 Options Purchased .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2012 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2012 Financial Futures Long U.S. Treasury Ultra Long Term Bonds 8 1,380,000 September 2012 30,036 Financial Futures Short Australian 10 Year Bond 4 (528,405 ) September 2012 1,898 U.S. Treasury 2 Year Notes 31 (6,838,794 ) September 2012 (437 ) U.S. Treasury 5 Year Notes 52 (6,488,625 ) September 2012 (32,975 ) U.S. Treasury 10 Year Notes 54 (7,271,438 ) September 2012 (58,229 ) U.S. Treasury 30 Year Bonds 14 (2,114,438 ) September 2012 (19,251 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2012 (Unaudited) Number Foreign Unrealized Forward Currency of Currency Appreciation Exchange Contracts Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring: 8/1/2012 a 1 299,942 367,249 369,050 1,801 8/2/2012 b 1 294,810 364,522 362,736 (1,786 ) Mexican New Peso, Expiring: 8/29/2012 c 1 2,335,000 175,070 175,062 (8 ) 8/29/2012 d 1 2,335,000 175,225 175,063 (162 ) Singapore Dollar, Expiring 8/29/2012 c 1 810,000 641,838 650,911 9,073 Sales: Proceeds ($) Australian Dollar, Expiring 8/29/2012 c 2 320,000 328,289 335,307 (7,018 ) Brazilian Real, Expiring 8/29/2012 c 1 355,000 172,920 172,272 648 British Pound, Expiring: 8/29/2012 e 1 450,000 697,480 705,517 (8,037 ) 8/29/2012 f 1 165,000 256,136 258,690 (2,554 ) Euro, Expiring: 8/29/2012 a 1 300,000 367,431 369,249 (1,818
